 486DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Timken CompanyandUnited Steelworkers ofAmerica,AFL-CIO. Cases 11-CA-5267 and 1I-CA-5277September 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 29, 1973, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of Respondent's exceptionsand brief and has decided to affirm the rulings, find-ings,2 and conclusionsof the Administrative LawJudge, only insofar as they are consistent herewith.We agree with the Administrative Law Judge's con-clusions that Respondent violated Section 8(a)(1) ofthe Act by promulgating and enforcing a no-solicita-tion and no-distribution rule restricting union solicita-tion during nonworking time and distribution ofunion literature during nonworking time and in non-working areas.' by preventing employees from distrib-uting union literature at the plant gate on March 20,1973, by physically interfering with an employee's re-ceipt of such literature at that time, and by interrogat-ing employee Peggy Harris as to her union sympathiesand threatening her with reprisals if the Union camein.The Administrative Law Judge also concluded thatRespondent violated Section 8(a)(1) by interrogatingJohn Nicholson and Wallace Tate and byissuing'Respondent has requested oral argumentAs the record,includingRespondent's exceptions,adequatelypresents the issues and Respondent'sposition, the request for oral argumentis herebydenied.2The Respondent has exceptedto certain credibilityfindingsmade by theAdministrative Law JudgeIt is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clearpreponderanceof all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc,91 NLRB 544(1950), enfd188 F 2d362 (C A 3, 1951). We havecarefully examined therecord and find no basis for reversing his findings Further,we note that,contraryto Respondent's contention, the recordreveals no evidence of anybias against it in the AdministrativeLaw Judge's findings3The Administrative Law Judge concluded thatRespondent's no-solicita-tion andno-distribution rule violatedSec 8(a)(1) insofar as it prohibited the"distributionof union literatureon company property by employees duringtheir nonworking time," without referringto the additionallimitation enunci-ated in our decision inStoddard-Quirk Manufacturing Co,138 NLRB 615(1962), that such distribution might alsobe restrictedto nonworking areasWe have modified his conclusionaccordingly.warnings to Lloyd Patterson, and violated Section8(a)(1) and (3) by discharging Nicholson, Bard Pitt-man, and Joe Stephen Guyton. Respondent exceptedto those conclusions. We find merit in its exceptions.1.The Administrative Law Judge concluded thaton March 20, 1973, Supervisor William Vassey coer-cively interrogated employee Wallace Tate concern-ing the union activities at the plant in violation ofSection 8(a)(1) of the Act. Respondent contends thatthe record as a whole does not support that conclu-sion.We agree.On direct examination, employee Tate testified thatSupervisor Vassey had simply approached him onMarch 20 and asked him how he felt about the Union.On cross-examination, he testified in substance that(1) Vassey had just walked up, asked how he felt aboutthe Union, and walked away; (2) Vassey had walkedup, said "there's been a rumor about a Union beingestablished here," asked Tate how he felt about it,Tate had asked whether his response would jeopar-dize his job, and Vassey had said no; (3) Vassey hadcome up, asked Tate how he felt about the Union,Tate had asked him whether his answer would jeopar-dize his job, Vassey had said no, and then begantelling him the disadvantages of the Union; and (4)Vassey had come up and asked him whether he wasfor the Union.Upon further cross-examination, Tate gave a muchmore detailed and substantially different version ofhis conversation with Vassey. According to the laterversion, he and Vassey had been discussing his re-quest for a shift change prior to any mention of theUnion.When that discussion ended, Vassey men-tioned that Tate had probably heard rumors about aunion trying to get into the Gaffney plant, and Tateanswered that he had heard such rumors.4 Vassey thenstated that the Union could only make promises, thatthe promises were not in writing, and that the plant'spay and benefits were the best in the area. Tate re-sponded that he was making more than he had evermade and was always trying to better himself. Vasseyreplied that everyone should try and better them-selves, and then asked whether Tate knew that, if aunion got in and a strike occurred, he would be ex-pected by the union not to work and support thestrike.Tate answered that he didn't know that, no-body was going to tell him whether he could or couldnot work. Vassey then said that Tate did not have tobelong to a union to work at the plant, and that he wasdoing a good job and should keep up the good work.At this point, an employee named Steve Gibsonwalked up and Vassey left.Tateat firstdeniedtellingVasseyhe hadheard therumors, but, whenconfronted with his affidavitto the contrary, Tateadmitted that the state-ment in the affidavit was true.213 NLRB No. 68 THE TIMKEN COMPANY487Tate admitted that the latter account of his conver-sation with Vassey was "all that was said" and "cov-ered every statement between [him] and Vassey," andthat the conversation "happened exactly like that."Supervisor Vassey also testified as to his conversa-tion with Tate, and his recollection of it closely corres-ponded with Tate's latter account of it. Since Vasseystrongly denied having asked Tate how he felt aboutthe Union, and Tate's ultimate, most detailed, and, inour opinion, most accurate account of the conversa-tion supports Vassey's denial, we find that the Gener-al Counsel failed to sustain his burden of proof thatsuch an interrogation occurred.' We therefore shalldismiss the complaint allegation as to this incident.2.Respondent discharged JohnNicholson,amaintenance mechanic, on March 28, 1973.The Administrative Law Judge found that Nichol-son had been unlawfully interrogated on March 9when Supervisor Bryant laughingly asked him howthe Union was going. Nicholson answered, "Dead,"and laughed. The Administrative Law Judge ascribedto Bryant's jocular query the serious purpose of "fer-reting out information about how the Union wasdoing in its attempt to organize the plant." HadBryant truly wanted information, he hardly need haveresorted to bantering with Nicholson to get it. Bothbefore and after this incident, Nicholson had volun-tarily offered to serve as the Company's informantagainst the Union. For example, on March 11 and 12,he called his cousin, Plant Personnel Manager J. B.Greene, and volunteered information as to the nameand address of the plant employee at whose home thenext union meeting would be held. Respondent's re-peated rejections of Nicholson's offer to serve as aninformant is further indication that there was no seri-ous purpose behind Bryant's March 9 questioning ofhim. We therefore find that Bryant's jocular questiondid not violate Section 8(a)(1).,The discharge notice given to Nicholson stated thathe was being discharged for "repeated violations ofcompany rules and practices" and for "use of profanelanguage concerning management." 63Member Jenkins suggests that in so finding we are "apparently ignoringthe Administrative Law Judge's credibilityfinding."We disagree, since it isnot clear what, if any, credibilityfinding the Administrative Law Judgemade.He simply excerpted one of Tate's several versions of his conversationwith Vassey without so much as mentioning the existence of contrary ver-sionsHe then made the insupportable conclusionthat Vassey'stestimonywas "essentially confirmatory"of Tate's,without mentioning the fact thatVassey had denied askingTatehow he felt about the Union or that Vassey'saccount of his conversationwith Tate was "essentially confirmatory" onlyof Tate's ultimate version of the conversation in which Tate did not say thatVassey had asked him how he felt about theUnion Finally,the Administra-tive Law Judge concludedonly that Vasseyhad interrogated Tate "concern-ing union activities at the plant,"when neither Tate nor Vassey had saidVasseyinquired about that subject.6 The last portion of the discharge notice had reference to an instanceoccurring March 27 in which Nicholson,in talking with Keith Haygood, aThe record is replete with proof that on numerousoccasions preceding his discharge Nicholson had vio-lated company rules, sought pretexts for getting awayfrom his work station so that he couldengage in in-plant organizing, and was insubordinate to his super-visors. The Administrative Law Judge's opinion fullysets forth these incidents, which need only be summa-rized here. On March 9 he was an hourlate inreport-ing back to his work area from his lunchbreak, andhad to be found and ushered back by his supervisor,Edward Ricker. On March 14 Ricker sent him to geta blueprint from the "green room" and told himwhere to find it there, but he assertedly could not findit and so went elsewhere to get parts he needed. Later,Virgil Bryant, a departmental supervisor, found himaway from his work area, learned he had been unableto find the print, and took him and showed him thatitwas exactly where he had been told it would be. OnMarch 16, as a result of the March 9 and 14 incidents,Nicholson was warned for failing to stay in his as-signed work area and failing to follow the orders andinstructions of a supervisor, and told that further of-fenses could result in his discharge. After this warn-ing,Nicholson was seen on a number ofoccasionswandering through the plant far from his work area.'He also had to be instructed several times by Bryantto wear safetyglasses asplant regulations required.On the day of his discharge, Nicholson was twicedirectly insubordinate to his supervisor, Park Sarratt,who was substituting for Ricker. This happened asfollows: Bryant had given him permission to get cer-tain parts from the receiving area, far from his workstation. Sarratt then came up and, learning that Ni-cholson needed the parts, informed Nicholson thatSarratt would get the parts and that Nicholson shouldreturn to his work area. Bryant, who was present atthe time, said nothing, obviously indicating that heconsidered his permission superseded by Sarratt'sspecific instructions to Nicholson. Nevertheless, Ni-cholson went to get the parts, which were in the ship-ping area of the plant far from where he worked.Sarratt met him as he was returning from the shippingarea, told him that he was not supposed to be wherehe was, and instructed him to return to his work sta-tion. Instead of going there, Nicholson determined toconfirm that Bryant had given him permission to getthe parts. He therefore went to an office in the plantand called Bryant, who was leaving the plant, at theguard station near the parking lot. Bryant admitted hecoworker,aboutthe Union,said".:the S.O.B: s in the office don't likeme because f am the S 0 B organizing this union."The Administrative LawJudge's finding that these remarksplayedno part in Nicholson's dischargewas not excepted to.7 Thisconclusion is based on the uncontradicted testimony of WeldonPhillips,a union supporter,that during the last week and a half ofNicholson's employment he saw Nicholson come through his work area,which was far from Nicholson's, two or three times a day 488DECISIONSOF NATIONALLABOR RELATIONS BOARDhad given Nicholson permission to get the parts, butrestated the obvious fact that Sarratt was Nicholson'ssupervisor and that Nicholson should have done asSarratt instructed.Nicholson was fired that samemorning.We find that the discharge was motivated byNicholson's insubordination on March 28, especiallyin view of his history of repeated instances of miscon-duct and refusal to follow instructions. While Respon-dent certainly had knowledge of his union activities,that fact does not insulate an employee from dis-charge for just cause. Unlike the Administrative LawJudge, we conclude that Nicholson's discharge wasnot discriminatorily motivated.3.Bard Pittman was an "A Operator" and an in-structor of trainee operators of automatic grindingmachines on the 11 p.m. to 7 a.m. shift inRespondent's cone-grinding department. During theshift beginning Friday, March 23, he told his supervi-sor, Glen White, that he intended to "back the union"as much as possible, and asked White to convey thisinformation to Bob Irvin, the night-shift superinten-dent.On Monday morning, March 25, Irvin told JohnHeggestadt, the plant manager, who had just returnedfrom vacation, about Pittman's conversation withWhite. Irvin also told Heggestadt that there had beenproblems with Pittman giving insufficient attention tohis trainees. Heggestadt instructed him to tell Whiteto direct Pittman to stay on his job, and that if he didnot he would be discharged. During the Mondaynight shift,White clearly instructed Pittman to staywith the trainees on line 3 8 in the cone-grinding de-partment. He also gave Pittman additional responsi-bilities, but what they were precisely is not controllinghere?On Tuesday morning, the trainees on line 3 com-plained to Leeford Blanton, Respondent's primaryinstructor of trainees, that they were not getting anyhelp from Pittman.10 Earlier that morning Sandra Gil-fillan, a product inspector who had worked on line 3during the Monday night shift, had also complainedto Bob Irvin that during the Monday night shift Pitt-man had referred to her being a "smart-ass" or as onewho would "show her ass" if the Union came in,and had threatened her that, if she did not sign an8There are five or six lines of automatic grinding machines in the cone-grinding department,an area of the plant about 300 feet long and 150 feetwide9Pittman's testimony was somewhat vague regarding what lines Whiteassigned him to However, he stated unequivocally on direct examinationthat he had seven or eight trainees, that the trainees worked on two lines, thatone of the trainees, Bobby Guyton, worked on line 3, and that other traineeswhose names he could not recall worked on line 3.Thus, it is clear he wasresponsible for line 3The Administrative Law Judge found that Pittman had failed to assistonly one of the trainees,JB Valentine, and had done so only in oneinstance.authorization card, he and others would "make it sogod damn hard on her she will wish to hell she hadsigned the union card." The Administrative LawJudge found that Pittman, in fact, had not threatenedher, nor had he used profanity, but instead had merelysounded her out as to her feelings about the Union."The trainees' and Gilfillan's complaints werepromptly relayed to Heggestadt, who decided to dis-charge Pittman. Heggestadt called White to his officethe same day, at what time is unclear, told him he wasto discharge Pittman, and instructed him to fill out a"Record of disciplinary action" form stating thatPittman's discharge was for "Threatening fellow em-ployees-vulgar language-neglect of work." Whitefilledout the form as directed. Shortly before theTuesday night shift began, White called Pittman, said,"Boy, I'm going to have to discharge you for threaten-ing fellow employees, and that's all I'm going to tellyou," and, either then or within a few days, gave himthe discharge form.The Administrative Law Judge concluded thatRespondent's discharge of Pittman violated Section8(a)(3) of the Act and " . . . was part of Respondent'splan to root out all well known union activists at itsGaffney plant under elaborate pretexts in line with itspublicized policy against having any unions at thatplant."We disagree, as we find no evidence that Re-spondent was embarked on any such widespread planof discriminatory discharges and, specifically with re-gard to Pittman, we find that the General Counsel hasnot met his burden of proof of establishing that thedischarge was discriminatorily motivated.12While Respondent knew of the prounion sympa-thies of Pittman and other-employees, we have foundno other discharges to be violations of Section 8(a)(3)of the Act. Thus, there is no basis for concluding onthisrecord that such a discriminatory discharge"plan" existed. Nor do we find support for a findingthatRespondent singled out Pittman for dischargebecause of his union activities. This is especially soPittman testified that all that he had saidto Gilfillanduring the conver.sation she complained about was"Hello, Sandra, how do youfeel about theUnion"and that her solereply was "Oh, I can't sign a cardThat would hurtmy husband'sjob." Gilfillan testified that Pittman had made the remarks setforth above Both Pittman's and Gilfillan's version of the conversation wasuncorroborated.The AdministrativeLaw Judge discreditedGilfillan, relyingprimarily on the fact that she had given the impression of being a witnessoverlyeager to help Respondent,her employer,to establish a justification forPittman's discharge.Respondent did not explicitly except to this credibilityresolution.In any event, we havecarefullyexamined the record and find nobasis for reversing it12We have made four findings of independent 8(a)(I) violations in thesecases.Two ofthese pertain to one conversation with one employee in a unitof about 535 employees During that conversation,an employee was interro-gated and threatened with the loss of the privilege of being excused fromSaturdaywork Theother two findings involve Respondent's maintenance ofan invalid no-solicitation and no-distribution rule which Respondent unlaw-fully enforced on one occasion at its plant gateWe are not persuaded thatthese violations demonstrate that Respondent had a discriminatory motivein discharging Pittman. THE TIMKEN COMPANY489where it has been shown that other employees com-plained to Respondent about Pittman's inattention tothe trainees and his failure to assist them after Pittmanhad been specifically instructed to stay with the train-ees on line 3.13 Under these circumstances, we con-clude that a violation of Section 8(a)(3) of the Act hasnot been shown.4. Joe Stephan Guyton, formerly a "B Operator" inRespondent's cone-grinding department, was dis-charged on March 24, 1973, for "continued violationof company rules and practices." The "continued vio-lation" was his failure over a period of 6 months tocomply with the repeated instructions of his supervi-sor,Robert Patton, to attend to the automatic grind-ing machines whose operations he was responsible forand not wander around the department talking withemployees. The incident that precipitated his dis-charge occurred the day preceding it when his ab-sence for almost an hour from his machines, one ofwhich was malfunctioning, resulted in the total loss ofmore than 10 percent of the day's production fromthem. Patton learned of this towards the end of theshift and brought the matter to the attention of theday-shift superintendent, Charles Perkins. He andPerkins determined that they should consider dis-charging Guyton, and he so informed Guyton.Guyton called Patton shortly after Patton had re-turned home from work, told Patton that he was forthe Union, and asked whether he "was going to bedischarged because [he] was a union member.... "Patton told Guyton he would inform him when adecision as to his discharge had been reached. Laterthat evening Patton called Perkins to see if a decisionhad been reached, and during their conversation in-formed Perkins of his conversation with Guyton, in-cluding Guyton's mention of his union membership.Then or the following morning Perkins instructed Pat-ton to discharge Guyton, and Patton did so.The Administrative Law Judge concluded that Re-spondent had been seeking a pretext for dischargingGuyton in order to terminate his widespread solicita-tion of authorization cards, and seized on the incident13After the trainees had testified that Pittman had failed to assist them online 3 and after both the General Counsel and the Respondent had restedtheir cases,the Admirnistrative Law Judge permitted the General Counselto "re-open" his direct examination of Pittman.Pittman testified that he hadresponsibilities at places other than line 3.Respondent then called a witnessto establish that the only trainees in the grinding department were on line3. The Administrative Law Judge stated at the trial that he would credit thelatter testimony.However,in his Decision,the Administrative Law Judgefound to the contrary that Pittman's responsibilities were not primarily to thetrainees on line 3.Respondent,in its exceptions,filed a motion with theBoard to reopen the record based on its claim that it had proffered evidenceat the trial concerning this issue,but Respondent had been "effectivelyentrapped"by the Administrative Law Judge's statement into withholdingother evidence on this subject.In view of our decision to dismiss the 8(a)(3)allegation concerning Pittman's discharge,we find it unnecessary to rule onRespondent's motion to reopen the record.ofMarch 23, which would not otherwise have beenregarded as serious enough to warrant his discharge,as the pretext. Since there is no evidence that Guytondid solicit authorization cards, Respondent's sup-posed motive for discharging him lacks support in therecord.While Guyton had spoken to a few of his more than500 coworkers about the merits of unionization dur-ing the 2 weeks prior to his discharge, in the threespecific instances he could recall, he had not beenobserved by company supervisors. Engaging in a fewcasual conversations about the Union was, as far asthe record reveals, the limit of his union activity. Headmittedly had not publicly evinced his support forthe Union, and, as noted above, there is no evidencehe solicited authorization cards.Furthermore, the Administrative Law Judge's char-acterization of Guyton's production of defective partsas not "serious" rests on the erroneous premise thatthe lost production was excusable because his ma-chine was malfunctioning. The contrary is the case,since Guyton's job was precisely to stay with the ma-chine and correct any malfunctions before a signifi-cant number of defective parts could be produced. Inthese circumstances, we find that the evidence doesnot establish that Respondent's discharge of Guytonwas discriminatorily motivated.We therefore shalldismiss the complaint allegation as to him.5.Lloyd Patterson on the morning of March 29,1973, distributed union literature at the plant gate.That same morning his supervisor ordered him to doextensive cleanup work around and behind his ma-chine. On April 4, Department Superintendent StanSmith orally warned him for making too much scrap,or unusable product, on his machine. The followingday Smith gave him a written warning for harassingRalph Jennings, a fellow employee whom Pattersonhad been insistently urging to support the Union andcriticizing for not doing so.The Administrative Law Judge concluded that thetwo warnings violated Section 8(a)(1). He made noconclusion as to the March 29 cleanup order, appar-ently because the General Counsel had not alleged inthe complaint that it was a violation of the Act.We find the evidence to be insufficient to establishthat the two warnings were discriminatorily motivat-ed. It is clear that the March 29 cleanup order did notinvolve work normally performed by a janitor since,as Patterson testified on cross-examination and as theAdministrative Law Judge found, the janitor's golf-cart-sized cleaning apparatus would not fit in the areaaround and behind Patterson's machine. In any eventno contention was made that the March 29 orderviolated the Act.The Administrative Law Judge's finding that the 490DECISIONSOF NATIONALLABOR RELATIONS BOARDApril 4 warning to Patterson was discriminatory ispremised on the fact that other similarly situated em-ployees were not warned. That premise, however, iserroneous.The record establishes that one ofPatterson's coworkers, an employee named Ratch-ford, was not only warned several times for producingexcessive scrap but was ultimately discharged for it.The April 5 warning to Patterson for harassing an-other employee was issued only after the other em-ployeetoldVirgilBryant,themaintenancedepartment superintendent, that if Bryant did not getPatterson off his back, he was going to quit. Underthese circumstances, we find that the issuance of thetwo warnings to Patterson did not violate the Act.THE REMEDYHaving foundthatRespondent engaged in certainunfair labor practices,we shall order that it cease anddesist therefrom and take affirmative action necessaryto implement the policiesof the Act.ORDERRespondent,The Timken Company, Gaffney,South Carolina, its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating any employee abouttheir union support or activities.(b) Promulgating or enforcing any no-solicitationand no-distribution rule which prohibits employeesfrom engaging in union solicitation during their non-working time or which prohibits employees from dis-tributing literature on behalf of the Union duringtheir nonworking time in nonworking areas.(c)Preventing employees from distributing or re-ceiving union literature at the plant gate.(d) Threatening employees with the loss of theright presently granted by the Company to excusethem from scheduled Saturday work if the Union be-comes the bargaining agent for its employees.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its plant at Gaffney, South Carolina,copies of the attached notice marked "Appendix." 14Copies of said notice, on forms provided by the Re-14 In the event that this Order is enforced by a Judgment of a United StatesCourtof Appeals,the words in the notice reading"Posted by Order of theNationalLaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."gional Director for Region 11, after being duly signedby the Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenoticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER JENKINS, concurring in part anddissenting inpart:I agree with my colleagues' findings that Respon-dent violated Section 8(a)(1) by promulgating and en-forcinganunlawfulno-solicitationandno-distribution rule, by preventing employees fromdistributing union literature at the plant gate andphysically interfering with an employee's receipt ofunion literature, and by coercively interrogating em-ployee Peggy Harris as to her union sympathies andthreatening her with reprisals if the Unioncame in.However, contrary to my colleagues, I would furtherfind, as did the Administrative Law Judge, that Re-spondent further violated Section 8(a)(1) by unlawful-ly interrogatingWallace Tate and John Nicholsonand by issuing warnings to Lloyd Patterson. Addi-tionally, again in agreement with the AdministrativeLaw Judge, I would find that Respondent violatedSection 8(a)(1) and (3) by discharging John Nichol-son, Bard Pittman, and Joseph Guyton.The Administrative Law Judge, after creditingWallace Tate's testimony, found that Supervisor Vas-sey, on March 20, 1973, engaged in a conversationwith Tate during which he, Vassey, unlawfully ques-tioned Tate as to his feelings about the Union. Mycolleagues,apparently ignoring the AdministrativeLaw Judge's credibility finding, as well as the recordevidence, reverse the Administrative Law Judge's8(a)(1) finding and dismiss the allegation of the com-plaint. It is crystal clear from the record that Tatetestified on direct examination that Vassey"asked mehow didI feelabout the Union," and, contrary to theimplication in my colleagues' opinion, Tate repeatedthis testimony on three separate occasions on cross-examination in the followingmanner:Q. He came with that question first. Justwalked up to you and said how do you feel aboutthe Union?A. Yeah. THE TIMKEN COMPANY491Q. And he opened the conversation with that?A. Right, sir.Q. Now, are you sure of that?A. That's not the exact words.Q.Well, what were his exact words, as bestyou can recall them?A. He came up and he said there's been arumor about a Union being established here.And he asked me how did I feel about it.Q. Now those are his exact words? As best youcan recall?A. Yes.Still later-A.Well, he came up to me first and asked mehow did I feel about the Union. So I wasn't sosure about it because I had no inkling about theUnion or anything, so I asked him if it wouldjeopardize my job, and he said no. And then hestarted tellingme the disadvantages about theUnion.Finally, Tate repeated the substance of Vassey's re-marks in this manner:Q. I want to concentrate on one point. Yousaid Bill Vassey walked up to you, and said howdo you feel about the Union? That's the firstthing he said?A.Well I was working on a machine at thetime when he came up. And he approached mewith that question.Q. That was the first thing he said?A. Yes sir. Was I for the Union?In view of the foregoing record testimony, I do notagree with my colleagues that Tate's version on cross-examination indicates that Vassey did not ask Tatehow he felt about the Union. I would find, as did theAdministrative Law Judge, that Vassey's interroga-tion of Tate violated Section 8(a)(1) of the Act.Interrogation and Discharge of NicholsonAs more fully set forth by the Administrative LawJudge, the credited evidence in the record reveals thaton March 9 the known leading union advocate, JohnNicholson, was transferred from his long-held job asa roving repair mechanic throughout the plant to astationary job of setting up screw machinesin a sepa-rate area at the south end of the plant. At the time ofthis reassignment, Nicholson was warned by Supervi-sor Ricker to stay at his machine and not to roam allover the plant.15 While Nicholson was working at one15 I agree with the Administrative Law Judge's conclusionthatthis reas-signment was designed"to curb Nicholson's highly suspected union activitiesduring worktimeby reducinghis opportunities for contacting employeesthroughout the plant."of the screw machines, Bryant approached Nicholsonand asked him "how the Union was going." Nichol-son replied that the Union "was dead." Bryant re-sponded by notifying Nicholson to report to his,Bryant's, office for a "talk."When this "talk" ulti-mately took place in Bryant's office, Nicholson washanded a written disciplinary slip signed by Bryantwhich is fully described by the Administrative LawJudge.Viewed in its total context, I agree with the Admin-istrative Law Judge's conclusions that Bryant's quer-ies directed to a leading advocate of the Union didhave a serious purpose in seeking information as tohow the Union was doing in its campaign. Moreover,in the circumstances, and as Nicholson had just beenreassigned and as his opportunities for contacting em-ployees throughout the plant had been severely cur-tailed, it is understandable that his jocular reply toBryant's inquiry was that the Union "was dead."Clearly, Bryant's questioning of Nicholson violatedSection 8(a)(1) of the Act.Nicholson was discharged on March 28, 1973. Iagree with the Administrative Law Judge's conclusionthat the real reason for Nicholson's discharge was hisopen and widespread union activity. As fully spelledout by the Administrative Law Judge, the creditedrecord evidence shows that Nicholson became a"marked man" when he was discovered attempting topass out union literature at the plant gate. Moreover,Respondent was not deceived by Nicholson's ruse tobe allowed to travel through the plant in order tosupply Respondent information on intraplant unionactivity. Indeed, it knew Nicholson's true loyalty wasto the Union and it removed him from his plantwideroving mechanic's job and reassigned him to a sta-tionary job at one extreme end of the plant, warninghim at the same time to remain in his work area.The Administrative Law Judge, in my view, hasalso properly rejected Respondent's "for cause" rea-sons urged in defense of Nicholson's discharge and Ishall not repeat such analysis here. Suffice it to say,Ibelieve Respondent seized upon such incidents asthe pretexts it was searching for to discharge Nichol-son. In sum, I find from the credited record evidencethat the reasons advanced by Respondent forNicholson's discharge are pretextual and that Re-spondent discriminatorily discharged Nicholson in vi-olation of Section 8(a)(3) and (1) of the Act.Bard PittmanAs more fully set forth in the Administrative LawJudge's Decision, the credited evidence reveals thatBard Pittman was a highly skilled and respected em- 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee. However, 4 days after he notified his supervi-sor,White, that he signed a union authorization cardand "would back the Union" he was summarily dis-charged. For the reasons set forth by the Administra-tive Law Judge, I find that Respondent's reasons forPittman's discharge are pretextual and that the realreason for his termination was his open support of theUnion. Clearly, in my view, Respondent's dischargeof Pittman violated Section 8(a)(3) and (1).Joe Stephen GuytonContrary to my colleagues, from the credited rec-ord evidence as a whole,I find,in agreement with theAdministrative Law Judge, that Respondent seizedupon the tendency of Guyton to wander away fromhis work area as a pretext for his discharge. In myview,the real reason for his discharge was his suspect-ed or known efforts to organize the plant in the 2-week period preceding his termination.In sum, I be-lieve the Administrative Law Judge,as setforth in hisDecision,came up with a far more realistic appraisalof the credited evidence than did mycolleagues.Clearly, his discharge violated Section 8(a)(3) and (1)as alleged in the complaint.Warning Notices to Lloyd PattersonThe Administrative Law Judge found that the Re-spondent violated Section 8(axl) when Superinten-dent Smith warned Patterson for making scrap on hismachine and for harassing employee Ralph Jennings.Iagree.Contrary to my colleagues, I find that thecredited record evidence establishes that the twowarningswere discriminatorily motivated.As more amply set forth by the Administrative LawJudge,itappears that,from the moment Pattersonarrived at work on the morning of March 29,after hishandbilling of union literature at the plant gate, Re-spondent commenced discriminating against him. In-deed,immediately upon arrival at his work area, hewas ordered by his supervisor to perform cleanupwork normally and regularly performed by the jani-tor.Thus,according to Patterson's credited testimo-ny, Supervisor Conrad ordered him to do a far moreextensive cleanup job than he had ever done beforewhile operating the machines during his 14 months'employment.Thereafter, on April 4, Superintendent Smith gavePatterson an oral warning that he was producing toomuch scrap. However, Patterson's credited testimonyshows that at the time there were other employees inhis department who were making more scrap than hedid but who did not receive any warnings.Indeed,according to the credited testimony of Patterson,Smith admitted to Patterson that he, Patterson, was"not the only one making scrap in the department."It further appears that Patterson protested, tellingSmith that "the only reason he was giving me this wasbecause of my union activities, and that I had neverreceived nothing like this before because of scrap." 16Finally, on the next day, Patterson was issued awritten warning allegedly for harassing people aroundhis work area. In this regard, it is true that Pattersondid tell Jennings, a fellow employee, that he, Jennings,was a second-class worker because he could not sup-port the Union. Moreover, the record shows that Jen-nings complained about Patterson to SupervisorBryant. Nevertheless, I believe a realistic appraisal ofthe total conduct of the Respondent indicates thatRespondent seized upon this incident to issue thewarning notice.In sum,when Patterson's active unionsolicitation of Jennings is considered in the light ofRespondent's open hostility to having any union inthe plant, its flagrant disregard for employee rights,and its extensive unlawful acts to prevent unioniza-tion of the plant, it is clear to me that Respondentseized upon this incident as a pretext for issuing thewarning notice.Accordingly, I agree with the Administrative LawJudge's conclusion that Respondent violated Section8(a)(1) of the Act by the issuance of the foregoingwarnings to Patterson.16My colleagues point to the fact that at one time an employee wasdischarged for producing excessive scrap.Clearly this does not overcome thecredited testimony showing that at that time others were making scrap butwere not warned,nor does it overcome Smith's acknowledgment that Patter-son was not the only one in the department who was making scrap.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a full trial in which bothsideshad the opportu-nity to present their evidence, the National LaborRelationsBoard has found that we violated the Na-tional LaborRelationsAct, and has ordered us to postthis notice.We therefore notify you that:WE WILL NOT coercivelyinterrogate our em-ployees about their membership in, sympathyfor, or activities on behalf of any union.WE WILL NOT promulgate or enforce any no-solicitation and no-distribution rule which pro-hibits our employeesfrom engaging in union so- THE TIMKEN COMPANY493licitation during their nonworking time or fromengaging in distribution of union literature dur-ing their nonworkingtimeand in nonworkingareas of the plant.WE WILL NOT prevent employees from distribut-ing or receiving union literature at the plant gate.WE WILL NOT threaten employees with the lossof the right to be excused from scheduled Satur-day work if the Union becomes the bargainingagent of our employees.WE WILL NOT in any othermannerinterferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.All of our employees are free to become, remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.THE TIMKEN COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-2300.DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH: The Respondent is engaged in the man-ufacture of roller bearings at seven plants.Six of the plantsare located in Ohio and one in Gaffney, South Carolina,which is the only plant here involved. The Gaffney plantwas opened as a new plant in 1970. The Company's plantsat Canton, its headquarters, and at Columbus, Ohio, areorganized.The remaining five plants,including the Gaffneyplant,are unorganized.Plans to organize the Gaffney plant were initiated in early1973. On February 28, 1973, the Respondent gained knowl-edge of these organizational plans through their disclosureby a Gaffney employee and union activist, John Nicholson,to the Gaffney plant personnel supervisor, J. B. Greene.'1The above finding is based on Greene's own testimony. Greene's name,shown in the complaint as "J. P. Greene," was amended at the trial to readJ.B. Greene.Greene and Nicholsonare cousins.By mid-March 1973, theUnion was activelyengaged in soliciting union authoriza-tion cards from the employees at the Gaffney plant.The Respondent's antiunion position withrespect to hav-ing labor unions at itsGaffney plant is forthrightly statedin its"Employees' Handbook" as follows:Our managementfeels thatunions canofferno advan-tageto employees here because of our Company prac-tice of providinga wide range of benefits,excellentworking conditions and afairday'swages for a fairday's work.We know that you can express your problems to us andwe can understand each other more clearly if a unionisnot placed between you and your supervisor. Wewant you to speak for yourself and directly to us .2Under the above undisputed but skeletonized facts, theissues under the pleadings are in part whether the Respon-dent is in violation of Section 8(a)(l) of the Act(a) by theacts of its plant guards in preventing certain employees fromhandbilling union leaflets on the outside of the gate to theplant, and through the act of one of such guards in pullingsuch a leaflet from the hands of an employee, (b) by coer-cive interrogations of employees concerning their union ac-tivities, (c) by a statement of a supervisor to one of suchinterrogated employees that if the Union got in,he wouldnot be able to let employees off on Saturdays, (d) by the actsof plant guards and company officials on another occasionin refusing to allow certain employees to pass out unionliterature at the plant gate,(e) by issuing a disciplinarywarning to an employee because he had engaged in unionactivity,and (f)by promulgating and enforcing unlawfulno-solicitation and no-distribution rules .3The final issues herein are whether the Respondent dis-criminatorily discharged three of its Gaffney plant employ-ees, including the aforementioned John Nicholson, inviolation of Section 8(a)(3) of the Act.The consolidated complaint herein was issued on May 10,1973, pursuant to a charge filed in Case 1l-CA-5267 onMarch 22, 1973, and an amended charge filed on April 13,1973, and pursuant to a charge filed in Case 1l-CA-5277on March 30, 1973. Copies of these charges were duly servedon Respondent.The Respondent's answer denies the alleged unfair laborpractices.The case was heard on June 26, 27, and 28, 1973, atGaffney, South Carolina. The briefs filed on August 10,1973, by counsel for General Counsel and by counsel forRespondent have been carefully reviewed and considered.For reasons hereinafter indicated,I find the Respondentin violationof the Act asalleged in the complaint.2 Thecomplaint does not allege Respondent's above expressions on thesubject of labor unions as a violation of the NationalLaborRelations Act,presumably because the expressions appear to be privileged under Sec. 8(c)of theAct. The expressionsare notedsolely asa background factor to beconsidered in the light of the entire record in the determination of the unfairlabor practices alleged in the complaint.3These issues will be taken up in somewhat different order than shownabove. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Timken Company, the Respondent herein, is an Ohiocorporation,4 with a plant located in Gaffney, South Caroli-na, where it is engaged in the manufacture of roller bearingsas heretofore indicated. During the 12 months preceding theissuance of the complaint, a representative period, Respon-dent received at its Gaffney plant goods and materials di-rectly from outside the State of South Carolina valued inexcess of $50,000. During that same period, the Companyshipped goods and materialsin excessof $50,000 to pointsdirectly outside the State of South Carolina. By reason ofthese admitted facts, I find that the Respondent is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.5II.THELABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,the Charg-ing Party,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background:Number of Employees andPlant DescriptionThe Gaffney plant is a large single-story structure whereapproximately 535 employees are employed in its variousdepartments. The front of the building is surrounded by afence with a main gate through which all employees mustenter or exit. Alongside of the gate is a guard booth whichjuts out behind the fence and is essentially part of the fencebarricade. A company guard is stationed at the gate at alltimes.All employees must present their identification cardsto the guard at the main gate for entrance to the plant. Thearea in front of the fence, reserved for parking, is also com-pany property.B. First Gate Incidentof March 20, 1973,and CompanyNo-Distribution and No-Solicitation RulesEmployees Weldon Phillips and the aforementioned JohnNicholson were scheduled to report for work at the Gaffneyplant at 7 a.m., on March 20, 1973, but that morning theyarrived at the plant at about 6:30 a.m., in order to pass outunion literature before clocking in. Nicholson who had allthe union leaflets to he passed out in his possession arrivedat the parking lot a moment or two before Phillips. AsNicholson was passing out a piece or two of union literatureBy stipulation,the complaint was amended to show that the Respondentis an Ohio corporation instead of a South Carolina corporation as originallyalleed.59Originally denied in Respondent's answer, Respondent at the trial admit-ted that it is engaged in commerce within the meaning of the Act.outside the main gate to the plant, Nicholson was stoppedby a guard who told him he could not do that. As Nicholsonargued with the guard that he had the right to distribute theunion literature, he gave Phillips, who had caught up withhim, half of the printed material and told him to start pass-ing it out. The guard then put his hands on the shouldersof Nicholson and Phillips and escorted them into the guard-house where the security chief, a Mr. Rector, was alreadyon the telephone reporting the incidenttomanagement.Within a moment or two, the plant's general manager, Rob-ert Duffield, and the plant's manager of employees services,the aforementioned J. B. Greene, were at the guard housewhere Nicholson and Phillips had deposited their bundlesof the union leaflets on the floor.Duffield demanded to know what was going on. Nichol-son replied that they had "attempted to distribute literatureto off workers, and we're off time now, [to] people going towork and before we go to work." Duffield told Nicholsonthat company rules did not allow the distribution of unionliterature or literature for any other purpose on companyproperty. This was a reference to a published company ruledistributed to all Gaffney plant employees which prohibits:Solicitation of employees for donations or membershipin organizations, circulation of petitions or other litera-ture, sale of tickets, merchandise or any other item onCompany premises without the specific approval of theGeneral Manager or his designated representative.Nicholson's undisputed testimony shows that Duffieldthreatened to impound the union literature he and Phillipswere seeking to distribute but desisted upon the interventionof Greene, his personnel supervisor, and upon his adviceordered Nicholson and Phillips to take the literature offcompany property. The two employees picked upthe litera-ture from the guardhouse floor, brought it to their parkedcars, and then returned to the plant to clock in for the day'swork. At the time of the trial Phillips was still in the employ-ment of the Company, but Nicholson was discharged 8 dayslater under subsequent charges and the allegations of thecomplaint that he was discriminatorily discharged will beconsidered and determined in a later section of this Deci-sion.Throughout the above-described incident, Nicholson as-serted his right under the Act to distribute union literatureon his off time to other off time employees on companyproperty.Discussionand ConclusionsThe above findings are based upon the undisputed andfully credited composite testimony of Nicholson and Phil-lips. In its 45 page brief, the Respondent devotes only asingle sentence in defenseto the above-describedgate inci-dent as follows: " . . . Phillips and Nicholson attempted tohand out literature inside the plant gate where they had noright of access, and, in the course of which, they blocked theentrance gate."Although it is true that Phillips testified that Nicholsonattempted to pass out union literature inside the gate,Nicholson's testimony shows that he passed out such litera- THE TIMKEN COMPANYture only to"off workers"outsidethe gate and the testimonyof both Phillips and Nicholson shows that the action of thesentry guard at the entrance gate nipped in the bud beforeit could start any attempt by Nicholson or Phillips to passout union literature inside the gate.But in any event it makes no difference under well estab-lished law whether the distribution was inside or outside theCompany'sgate(which in either case was on companyproperty)because under the rulings of the Supreme Courtas summarized by the Board inWalton Manufacturing Com-pany,126 NLRB 697 (1960),no-distribution rules whichprohibit the distribution of union literature onanycompanyproperty by employees during their nonworking time are"presumptively an unreasonable impediment to self-organi-zation"and is "therefore presumptively invalid both as totheir promulgation and enforcement"unless such a rule isvalidated"by evidence that special circumstances make therule necessary in order to maintain production or disci-pline."No such"special circumstances"were shown in theinstant case.Similarly the record is devoid of any evidenceas contended by Respondent that Nicholson or Phillipsblocked the entrance gate or that they did not have the rightto access the plant through the main gate as bona fide plantemployees.In summary I find and conclude that Respondent's inter-ference with the right of employees Nicholson and Phillipsto distribute union literature on Respondent's property dur-ing their nonworking time was and is a violation of Section8(a)(1) of the Act.I also find and conclude under the authority cited abovethat Respondent's above quoted rule prohibiting the circu-lation of literature insofar as it relates to the distribution ofunion literature on company property by employees duringtheir nonworking time under the circumstances of this caseis in violation of Section 8(a)(1) of the Act.I further find and conclude under the same cited authori-ty that the Respondent's above quoted rule prohibiting thesolicitation of its employees for membership in organiza-tions insofar as it relates to- solicitations for union member-ship or union authorization cards from its employees oncompany property during nonworking time where it doesnot interfere with production or discipline is likewise inviolation of Section 8(a)(1) of the Act.C. Second GateIncidenton March 20, 1973On that same March 20, the Company had an eveningshift that started at 3 p.m. Employees Sammy Dean Teagueand Ronald Wayne Phillips (not the same Phillips involvedin the early morning gate shift incident described above)who were scheduled to work on that shift,arrived some 30minutes early in order to pass out union literature at theentrance gate to the plant.As they stationed themselvesadjacent to but outside the gate to pass out the literature toemployees who were about to go through the gate for thestart of the shift,they were accosted by the sentry guardFloyd Patterson with whom Phillips was well acquainted.When Patterson said to the two men, "What you fellers gotthere?,"Phillips handed him one of the union leaflets. Aftera glance at the leaflet,the guard told them they were onprivate property and could not pass out the leaflets there495and further threatened to lock them up if they did not goto the end of the road off company property to distributeunion literature.As Phillips was asserting his rights to passout the literature,the guard who had let Teague through thegate only the day before and on other occasions,turned toTeague and asked if he worked at the plant and upon receiv-ing a "Yes" answer,told Teague,"Well, you don't anylonger."While the guard was talking to Teague, Phillips handedone of the union leaflets to a female employee whereuponthe guard reached over and pulled the leaflet out of herhand.Under the guard's orders Teague and Phillips desistedfrom further efforts to distribute union literature at the gateto employees as they were reporting for work.Discussion and ConclusionsThe above findings are based on the testimony of Teagueand Phillips which I credit.Respondent offered no testimo-ny to the contrary.Respondent's only defense in its 45-pagebrief to the above-described incident is this single sentence:"Phillips and Teague approached the plant entrance gateand proceeded to hand out literature without identifyingthemselves as employees of the Respondent,and, at thesame time,refused to inform the guards what it was theywere handing out."The uncontradicted testimony of Teag-ue and Phillips is to the contrary.Phillips'undisputed testi-mony shows that the guard not only knew that Phillips wasa plant employee but that they were also well acquaintedwith each other.While Teague's testimony shows that he had only a curso-ry acquaintance with the guard, his testimony leaves nodoubt that the guard recognized him as a plant employeefrom having passed him through the entrance gate on previ-ous occasions.This is shown by the fact that the guard didnot demand to see Teague's badge when Teague in responseto the guard's question answered"Yes" that he was a plantemployee.The guard's instant reaction to Teague that "hewas fired"from having seen him trying to pass out unionliterature shows by the inference the guard's instructions bymanagement to be on guard against any union activity atthe plant.Respondent's contention that the two employees"refusedto inform the plant guards what it was that they were hand-ing out," is equally without merit.The undisputed recordshows that when the guard asked what the two employeeswere passing out that Phillips handed him one of the unionleaflets and that when the guard discovered its nature heordered him off the company premises with the union litera-ture. It was precisely because the guard knew that the twoemployees were passing out union literature that he orderedthem off company property.Under the established law heretofore noted in connectionwith the earlier gate incident in the same day, I find thatRespondent's interference through its guard with the rightof employees Teague and Phillips to pass out union leafletsduring their nonworking time constitutes a violation of Sec-tion 8(a)(1) of the Act.I further find and conclude that the act of Respondent'sagent,the guard,in physically taking from one of its female 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees the union leaflets given to her by employee Phil-lips constitutes a further and separate violation of Section8(a)(1) of the Act.D. InterrogationsThe complaint alleges three unlawful interrogations ofemployees at the Gaffney plant by various supervisorsabout their union activities.Interrogation of March 9, 1973As heretofore noted, John Nicholson, one of theearliestunion activists at the plant, informedhis cousin, J. B.Greene, the plant's personnelsupervisor, as early as Febru-ary 28, 1973, that the Union was planning to organize theplant.The record further shows that Nicholson also openly toldother supervisors about his union sympathies and warnedthem that if he suffered any discrimination by reason of hisunion activities he would file unfair labor practice chargeswith the Board. On March 17, 1973, the Unionin a telegramto the Company complained that Nicholson had beencoerced, intimidated and harassed because ofhis union ac-tivity and warned that if such alleged conduct was notstopped immediately the Union would file unfair laborpractice charges against Respondent.Nicholson during all but about the last 10 days of hisemployment with the Respondent was chiefly employed initsmaintenance department as a sort of roving mechanicthroughout the plant under the supervision of Virgil RexBryant, the departmental supervisor who had overall juris-diction of all three shifts at the plant.Nicholson's testimony and affidavit of record shows thaton March 9, 1973, Bryant came to his work station andlaughingly asked "How the unionwas going?" and thatNicholson answered that it was "Dead" and laughed.Bryant asserted that that was not what he had heard. Ni-cholson thereon laughed and told Bryant that he was right.Bryant in his direct testimony in behalf of Respondentadmitted that he did see Nicholson on or about March 9and that Nicholson on that occasion did tell him that theUnion was, "Dead," and that Nicholson further told himthat management "shouldn't have any worry, that there wasonly a very few people at the [union] meeting." Bryant alsotestified that Nicholson made these revelations about theUnion to him on his own initiative and without any inquiryfrom him (Bryant) on the subject. This latter testimony isnot credited for the reason, among others, that the recordshows that it was virtually put in the mouth of Bryant bya leading question by Respondent's counsel.'Discussion and ConclusionI credit Nicholson's testimony that Bryant initiated theconversation about the Union and that Bryant, under thecircumstances of the case with full knowledge of theCompany's opposition to having a union at its Gaffney6 The leading question was: "On or about March the 5th did John Nichol-son stopyou and tryto report to you something about the Union?"plant as openly publicized in the Company's "Employees'Handbook" and with his admitted knowledge ofNicholson's role as a ring-leader in getting the plant orga-nized, deliberately engaged the non-secretive Nicholson ina conversation about the Union for the purpose of ferretingout information about how the Union was doing in its cam-paign to organize the plant.Respondent in its brief offers no defense to the interroga-tion described above.Under all the circumstances described above, I find andconclude that Bryant on or about March 9, 1973, unlawfullyinterrogated Nicholson about how the Union was doing inits organizational drive in violation of Section 8(a)(1) of theAct.Interrogation of March 20, 1973At the times here material Wallace Tate was employed atthe Gaffney plant under the supervision of William L. Vas-sey and was still working for the Company at the time of thetrial herein.Tate testified that on March 20, 1973, Vasseyengagedhim in a conversation during the course of which Vasseyasked him how he felt about the Union.Vassey's testimony was essentially confirmatory of Tate'stestimony. Vassey testified that on the mentioned date heapproached Tate and that after speaking to Tate about hisrequest for a shift change, opened up the conversation withhim about the Union 7 by stating to Tate, "I've seen a lotof people gather and talk about a union." To Tate's replythat he too had heard "a lot of talk ... about it myself,"Vassey testified that he responded with the remark, "Well,the union can benefit no one because of the benefits in thepay the company pays here."Discussion and ConclusionThe composite testimony of both employee, Tate, andVassey, his shift supervisor, leave no doubt that Vassey onMarch 20, 1973, engaged Tate in a coercive interrogationconcerning the union activities at the plant and accordinglyI find and conclude that the interrogation was in violationof Section 8(a)(1) of the Act.Interrogation of March 21, 1973, and ThreatA day or two prior to March 21, 1973, General ManagerDuffield called a meeting of the second shift employees atthe plant at which he addressed them on the position of theCompany concerning labor unions at the Gaffney plant.'On March 21, a day or two after the Duffield speech,Peggy Harris, an hourly employee and union advocate onthe second shift, was approached by Gary D. Garber, hershift supervisor, and asked by Garber what she thought of7Vassey's testimony admitting that he opened up the conversation on thetopic of the Union appears as follows:JuneBuse:And actually you opened up the conversationwith respectto the union, did you not?Nasser: Yes, sir.Duffield similarly addressed the other two shifts at the plantat separatemeetingswith them. THE TIMKEN COMPANYDuffield's speech. Harris replied that she thought Duffieldwas trying to put it across to the employees that they did notneed a union at the Gaffney plant." Garber then asked whatshe thought about having a union at the Gaffney plant. Shereplied that she believed that the advantages of having aunion at the plant outweighed the disadvantages. Garbersharply disagreed with her and argued thata union wasundesirable because it could cause friction and confusionbetween the employees and supervisors.Garber also told Harris that if a unioncame intothe planthe would no longer be ableto releaseher upon request fromscheduled Saturday work as he had done in the past butcould do so only if her name came up "on a list that he hadto go by." toGarber in his testimony admitted approachingHarris ather work station at or about the indicated date and thereopening up a discussion with her on the subjectof a unionat the Gaffney plant by asking her if she understoodDuffield's "presentation of the company's views and poli-cies regarding unions." The text of Duffield'sspeech wasnot offered in evidence. However, from Harris'impressionof the speech and from the Company's publicized opposi-tion in its "Employees' Handbook" to having a labor unionat the Gaffney plant, I infer and find that Duffield in hisspeech reiterated the Company's position that a union wasnot necessary at the Gaffney plant and that Duffield choseMarch 21, 1973, for making his speech because the Unionwas then in the midst of its campaignto organizethe plant.Garber did not expressly deny that he told Harris that ifa union came into the Gaffney plant he wouldno longerhave the power to grant herreleases fromrequired Saturdaywork as he had done in the past but would be able to do soonly if hername cameup "on a list that he had to go by."He testified instead that he merely told Harris that on thebasis of his prior experience at an organized Timken plantin Ohio, that scheduled Saturday work at the Gaffney plantif it became organized, would be on a voluntarybasis in-stead of its present system of required Saturday work unlessa worker was excused and that he offered this explanationtoHarris only because she asked what would become ofscheduled Saturday work if the Gaffney plantbecame orga-nized. I do not credit this testimony.I specifically find that it was Garber, not Harris, whobrought up the subject of scheduled Saturday work andspecifically find that Garber as part of his argumentagainsthaving a union at the Gaffney plant sought to convinceHarris that the Company's present way of handlingreleasesfrom scheduled Saturday work was better than the employ-ees would have under a union.Discussion and ConclusionsI find that Supervisor Garber's admitted interrogation ofhourly employee Harris as to whether she understood thegeneral manager's antiunion speech was coercive in natureand designed to discourage Harris' known union sympa-9It was noted above that the Company's "Employees' Handbook" ex-presses opposition to having a labor union at the Gaffney plant.10 The findings of the above two paragraphs are based upon the fullycredited testimony of Harris.497thies and activities. I accordingly find the interrogation tobe in violation of Section 8(a)(1) of the Act.I further find that Garber's remark to Harris that shewould lose Garber's present right to excuse her from sched-uled Saturday work if the Union came in constituted athreat designed to deflect her union activities in violation ofSection 8(a)(l) of the Act.E. Alleged Discriminatory Discharge of John NicholsonThe aforementioned John Nicholson was employed at theGaffney plant in the spring of 1971 and discharged onMarch 28, 1973. The complaint alleges that he was discrimi-natorily discharged because of his union activities. TheCompany's discharge notice to Nicholsonstatesthat he wasdischarged for "Repeated violations of company rules andpractices, use of profane language concerningmanage-ment."Nicholson was employed principally as a roving mechan-ic in the plant's Maintenance Department which had chargeofmaintaining and repairing all company machinesthroughout the plant. For all but about the last 2 weeks ofNicholson's employment with the Company, his job was todo such maintenance and repair work over the entire areaof the plant as directed from day to day by his supervisors.He was one of about 19 such mechanics in the MaintenanceDepartment.Nicholson was one of the Union's earliest and most ar-dent and active supporters and was notoriously open abouthis union sympathies to the plant's topmanagementperson-nel. As heretofore shown, Nicholson telephoned his cousin,J.B. Greene, the plant's personnel supervisor, on February28, 1973, to tell him about plans that were underway toorganizethe plant and arranged for a meeting the nextmorning with Greene and William Leuck, the plant's main-tenance supervisor, for further divulgence of the Union'sorganizational plans. At the conference the next morningNicholson offered to give Greene and Leuck the names ofemployees supporting the Union on the condition of apromise that such employees would not be discharged.Greene and Leuck declined to enter into the proposed deal.A few days later, on March 3, a Sunday, Nicholson madethe same proposal to the plant's general manager,Duffield,who likewise declined the proposal."Thereafter, starting about March 5 or earlier, Nicholsonbegan an active and persistent solicitation of union authori-zation cards from about one-fifth of the approximately 535employees at the Gaffney plant. He admitted doing thisduring lunch periods at the various canteens in the plant,but the record as a whole shows that the Respondent be-lieved that he also engaged in such union solicitation duringworktime.12Earlier findings above show that Nicholson on March 9was interrogated on "how the Union was doing" by his11The findingsof the aboveparagraph are basedon thecredited testimonyof Greene and Duffield as broughtout byRespondent's counsel on directexamination.12Most of this union activityby Nicholsonwas brought out at the trial notby counselfor GeneralCounsel but by counselfor Respondent,presumablyin an effort toshow by cross-examinationthat Nicholsonwas engaging inunionactivity during working hours. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartmental supervisor,Virgil Bryant.On March 19, fol-lowing a disciplinary warning he had received on the 16thas hereinafter described in detail,Nicholson informedBryant in the presence of aforementioned coworker WeldonPhillips,that he had signed a union card for the ChargingParty and put Bryant on notice that if he was harrassed orgiven discriminatory treatment because of his union activi-ties he would bring unfair labor practice charges against theCompany as fast as possible.On March 20,1973, also as shown above,Nicholson andthe same coworker Weldon Phillips were stopped from dis-tributing union literature during their nonworking time atthe gate to the plant by guards and moments later orderedto remove the union literature from company property byMr. Duffield personally,the plant's general manager.In its brief the Respondent candidly admits that, "TheCompany was aware from the outset that Nicholson wasactive in behalf of the Union.... " (Emphasis supplied.)On March 9,1973, Nicholson was transferred from hislong held job as a roving repair mechanic throughout theplant to a stationary job of setting up screw machines in aseparate building at the south end of the plant called theGreen Area or Green Room from the fact that the bearingsthere are in their initial state of manufacture.At the time ofthis reassignment,Nicholson was warned by his immediatesupervisor,Edward Ricker,to stay at his machine and notto roam all over the plant.I infer and find that this reassign-ment of Nicholson to a fixed work station was made to curbhis highly suspected union activities during worktime byreducinghisopportunities for contacting employeesthroughout the plant.On March16, 1973,Nicholson was called in for a confer-ence with Bryant,his departmental supervisor,and Ricker,his immediate supervisor,in Bryant's office.There he wasaccused of and reprimanded for roaming all over the plantinstead of staying at his work station as he had been direct-ed. This was the principal accusation against Nicholson. Hewas also reprimanded for not following the order of a super-visor.During the course of his conference Bryant handedNicholson a written notice of his reprimands,entitled "Re-cord of Disciplinary Action,"which in pertinent part reads:OFFENSE 1. Failure tostay o jobassignment2.Failure to follow orders and instructions ofsuperiorDISCIPLINEWritten warning:Other defense of this na-ture will result in dischargeThe "Record of Discipline Action" bore the signature ofBryant as department supervisor.At Bryant's request Ni-cholson signed the discipline action at the place for theemployee's signature,but not withoutsome protest and ar-gument of innocence. The next day,March 17,as a resultof Nicholson's complaint,the Union sent a telegram to theCompany notifying the Respondent that Nicholson was amember of the Union's "In Plant Organizing Committeeat the Gaffney plant."The telegram advised that the Unionhad information that Nicholson had been "coerced,intimi-dated and harassed" by management because of his unionactivities and warned the Respondent that the Union wouldfile unfair labor practice charges unless such(alleged) ac-tion by company supervisors and officials did not ceaseimmediately.As heretofore shown,Nicholson on March 19personallynotifiedhisdepartmental supervisor,Mr.Bryant,that he had signed a union card and would fileunfair labor charges"fast" if he were harassed or discrimi-nated against because of his union sympathies and activi-ties.The credited testimony of the plant's supervisor showsthat the following incidents involving Nicholson took placewhich the Company contends justified the issuance of itsdisciplinary action of March 16 to Nicholson.On the veryday, March 9, that Nicholson was assigned to his stationarywork station and warned by Ricker to stay at his post andnot to roam around the plant,Ricker found Nicholson miss-ing from his station 11 a.m. to 11:20 a.m.,which was priorto the regular lunch period of 11:20 to 11:40 a.m. At 11:20a.m.,Ricker went to one of the nearby canteens for hislunch.While Ricker was eating his lunch,the plant's shiftsuperintendent,Perkins,came to tell him that he had seenNicholson wandering all over the plant talking to otheremployees and asked in effect what he,as Nicholson's im-mediate supervisor,was doing about that.Ricker immedi-ately left the canteen to search for Nicholson,but wasunable to locate him until 12:20 p.m.,at the heat treat area(adjacent to the Green Area)where he had no legitimatereason to be. Ricker told Nicholson that he had had a reportthat he had been seen all over the plant interrupting otheremployees at their work, despite the order he gave him earlythat morning not to roam all over the plant but to stay athis work station.Ricker thereupon ordered Nicholson backto his work station and again directed him to stay there.13Starting the next day,March 10,Nicholson embarked ona plan to get around the order that he was not to roam aboutthe plant but to stay at his work station.On that day, aSaturday,he twice telephoned his cousin,Greene,the afore-mentioned personnel supervisor of the plant,at his home togive him unsolicited information about the lack of successthe Union was then having in its efforts to organize the plantand to offer to pass on any additional information he couldabout the status of the Union's future efforts to organize theplant but in this connection he told Greene that it "wouldbe necessary for him to be in different areas [of the plant] "and that therefore it was necessary that Bryant,as depart-ment supervisor of maintenance,and Leuck,as the generalmaintenance superintendent,bemade aware of his[Nicholson's] intent to act as an informer on the Union andthat in view of this Bryant and Leuck should be instructednot to impede Nicholson from visiting all parts of the plant.Greene in effect told Nicholson that the Company wouldhave no part in his proposal and that he would not beallowed to do anything in the plant that other employeeswere not allowed to do. Greene reminded Nicholson thatonly the day before he had been reprimanded for wandering13The above findings are based on the credited composite testimony ofRicker,Leuck,and Perkins.Nicholson's denial that he had not been awayfrom his work station and his alternative alibi that he had been in the supplyroom to pick up supplies are not credited.In his affidavit dated March 30,only 2 days after his discharge,Nicholson admits that he was orally repri-manded by Ricker on the occasion here under consideration because of thereports that had reached Ricker that he had been seen wandering all over theplant. THE TIMKEN COMPANY499about the plant.The next day, March 11, a Sunday, Nicholson twice tele-phoned Greene at his home.In his first call he reported thata certain employee in the plant was going to meet withunion representatives shortly.In his second call he request-ed Greene to arrange a conference for him with GeneralManager Duffield as he wanted"to deal with the top man."Greene relayed this request to Duffield.The next day,March 12,aMonday,Duffield,havingbeen notified by Greene that Nicholson wanted to see him,made himself available to Nicholson for a talk near the closeof Nicholson's shift at 3 p.m. that day. Nicholson askedDuffield if he was aware that there was going to be a unionmeeting the next evening and told Duffield that it would bedifficult for him,Nicholson,to attend such union meetings". . . and come back and bring information, and at thesame time not sign a union card."Duffield replied that itwas none of his(Duffield's) business as to what went on atthe union meetings or as to whether Nicholson signed or didnot sign a union card.He reminded Nicholson that he hadexpressed the same views to him on March 3,when Nichol-son sought to propose a deal to act as an informer on theUnion in exchange for a promise that no employee wouldbe fired because of his union sympathies or activities. (Thisfinding is a replication of an earlier finding above.) Duffieldfurther told Nicholson that what he was proposing wasillegal and that he, Duffield,"won't be a part of it"Earlier on that same day, March 12, Nicholson also in-formed Greene at the plant of the union meeting scheduledfor the next evening at the home of a plant employee. Thatnight Nicholson telephoned Greene at his home before theunion meeting started to give him the address of the homeof the employee where the meeting was to take place. Ateach of these contacts,Greene professed lack of interest butnot so emphatically as to deter Nicholson from contactingGreene again.Departmental Supervisor Bryant testified that in the eve-ning of that same day, March 12, around 9 p.m., Nicholsontelephoned him at his home to inform him that he hadworked out a deal with Duffield and Green that permittedhim to be seen anywhere in the plant in order that he couldgather information for the Company on plant employeeswho favored the Union.Bryant testified that he immedi-ately told Nicholson that he could not believe that Duffieldwould enter into such a deal but that he would check withDuffield and Greene in the morning and let Nicholsonknow whether he had a confirmation of the claimed deal.In the morning as he had expected,Bryant received a denialfrom Duffield that he had entered into any such deal andthat he was to notify Nicholson to that effect. When Bryantcalled Nicholson into his office to tell him that Duffield haddenied the claimed deal,Nicholson, according to Bryant'sown testimony,denied that he had claimed that he madeany such deal with Duffield or Greene and that Bryant hadmisunderstood him. I credit Nicholson's denial because it isinherently improbable that Nicholson,a reasonably intelli-gent man,would be so incredibly stupid as to try to put overthe stunt Bryant ascribed to Nicholson.Although both Bryant and Leuck testified that notwith-standing repeated instructions to Nicholson to stay at hiswork station they still saw him wandering around the plantfrom and after March 9 and up to the date of the discipli-nary warning of March 16, this testimony is not creditedbecause no specific incidents of such conduct by Nicholsonwas adduced.Obviously if such conduct had occurred,Bryant or Leuck could have confronted Nicholson on thespot and ordered him back to the Green Room and thiswould have left an indelible impression,subject to recollec-tion at the trial but no such specific incidents were testifiedto by Bryant or Leuck.As heretofore noted the same formal reprimand in addi-tion to citing Nicholson for "Failure to stay on his job" alsocited him for his, "Failure to follow orders and instructionsof a supervisor."In that connection the credited testimonyof Ricker(Nicholson's immediate supervisor)and Bryant(departmental supervisor)show that a day or two prior toMarch 16, Ricker told Nicholson that a certain blueprint heneeded was at a specified place in the Green Room whereNicholson worked and directed him to look for it at thatplace.Nicholson's credited testimony shows that he couldnot find the blueprint where he was told it was and thereforebegan to hunt for it in an area where he thought it wouldbe in a plant location outside of the Green Room but with-out success.Subsequently the blueprint was found in theGreen Room where Ricker told him to look for it. Underthese circumstances I find that there is insufficient evidenceto prove that Nicholson used his inability to find the blue-print in the Green Room as an excuse to leave his workstation to visit other parts of the plant.On March 28,12 days after Nicholson's initial discipli-nary action,the Company discharged him. At his dischargeconference,Maintenance Superintendent Leuck gave Ni-cholson his second disciplinary action which stated that hewas being discharged for, "Repeated violations of companyrules and practices,use of profane language concerningmanagement."Although Nicholson signed his first discipli-nary action, he declined to endorse the second action callingfor his discharge on its stated grounds.The Company hasno rules governing the number of disciplinary notices anemployee must receive before he may be discharged.The Respondent contends that it discharged Nicholsonbecause of the following credited incidents and not becauseof his union activities.Based upon a duty imposed by law the Company has arule that requires employees who work in restricted areas ofthe plant to wear safety eyeglasses furnished free to suchemployees.That part of the Green Room in which Nichol-son worked was a restricted area.Nicholson was well awareof the rule and in fact had at the request of a supervisor putup signs in the Green Room notifying employees in therestrictive areas that they must wear safety eyeglasses.Notwithstanding this rule, Bryant on March 19 and 20found Nicholson at work in his restricted area without hav-ing his safety eyeglasses on. On both of those occasionsBryant took Nicholson to task for not wearing his safetyglasses and warned him on the second occasion that a fur-ther violation of the rule could subject him to disciplinaryaction.Despite this warning, Nicholson was again apprehendedon March 21, this time by Ricker,his immediate supervisor, 500DECISIONSOF NATIONALLABOR RELATIONS BOARDat work in his restricted area without wearing hissafetglasses.At Ricker's order, Nicholson put hisglasses on.'In another incident which occurred some time betweenMarch 19 and 23, Nicholson was found away from his workstationusing acompany telephone for a personal call con-trary to a company rule for which he was orally repri-manded by Bryant.In otherinstances,MaintenanceSupervisor Leuck testi-fied that he received reports between March 19 and the dateof Nicholson's discharge on March 28 that Nicholson wasseen in thesupply room, halfway across the plant from hiswork station, more frequently than he would normally haveto be there. As Leuck's testimony in this connection if true,could have been easily corroborated by other employees ofthe Company but was not, I do not give it any weight.Another reason given by Respondent for Nicholson's dis-charge was that he used "profanelanguageconcerningmanagement." For this the Company places reliance on anincident which occurred on March 27, when Nicholsonsought to proselytize an office employee, Keith Haygood, tothe unioncause. In speaking to Haygood, Nicholson said," ... the S.O.B.'s in the office don't like me because I amthe S.O.B. organizing this . . . union." (Resp. Exh. 5). I findthat this is vulgar rather than profane language and fromlong experience as the trier of facts in unfair labor practicecasesI find that such vulgarlanguagein factories by bothhourly employees and supervisors is not uncommon or un-usual.For these reasons and without further discussion, Ifind and determine that thissingleinstance of vulgar lan-guage usedby Nicholson after the date of his first discipli-nary action of March 16 played no genuine part inNicholson's discharge. However, this finding does not dis-pose of the ultimate question of whether Nicholson wasdischarged for other good cause or because of his unionactivities.On the date of Nicholson's discharge on March 28, 1973,he was under the immediate supervision of Park Sarratt whohad only 2 days earlier succeeded to Ricker's position asNicholson's immediate supervisor. The Company contendsthat an incident occurred in the morning of March 28 whichtriggered Nicholson's discharge that day. Early that morn-ing Nicholson looked up Bryant who was about to leave theplant to attend a meeting and asked his permission to go tothe receiving room at the other end of the plant to pick uptwo pipe elbows he needed in his work. There is a conflictof testimony on whether Bryant gave Nicholson the permis-sion he sought or instead told him that Sarratt, who cameinto Bryant's office as Nicholson was making his request,would pick up the parts and bring them to Nicholson. Therecord, however, leaves no doubt that when Nicholson with-in minutesafterspeakingto Bryant asked Sarratt for a rideon his intraplant electric cart to pick up the parts, Sarratttold Nicholson that he himself would get the parts and bringthem to Nicholson at his work station and that Sarratt si-multaneously ordered Nicholson back to the Green Room.Nicholsonneverthelessin disobedience to Sarratt's orderproceeded on foot to the receiving room to get the elbowsbut came out emptyhanded because the parts were out ofstock.While he was still in the vicinity of the receivingN This appears from Nicholson's own affidavit.room, Sarratt spotted Nicholson and sharply reminded himthat he had only moments ago ordered him back to theGreen Room. Stung by the sharpness of Sarratt's order,Nicholson instead of going back to his job as ordered, bytelephone intercepted Bryant at the plant gate as he wasleavingthe plant and asked him whether it was not true thathe had given him permission to pick up the two pipe elbowsat the receiving room. I credit Nicholson's testimony andaffidavit that Bryant admitted 'S to him that he had givenNicholson permission to go after the two elbow pipes butNicholson's testimony and affidavit also show that Bryantreminded Nicholson that Sarratt was now his new boss andthat he was to follow his instructions.Sarratt that same morning reported the above incident toMaintenance Superintendent Leuck who in turn reportedthe matter to Plant Manager John Heggestad who after analleged review of Nicholson's disciplinary record from andafterMarch 9 when Nicholson was reassigned from hisroving job to a stationary job, ordered his discharge in theabsenceof Personnel Supervisor Greene who normallylooks after discharges. Sarratt was directed to bring Nichol-son to Leuck for his discharge.When Nicholson reached the office Leuck was then occu-pying, Leuck in the presence of Sarratt told Nicholson thathe was being discharged. As Leuck started to read to Ni-cholson the disciplinary action's generalized reasons for hisdischarge, "Repeated violations of company rules and prac-tices,use of profane language concerning management,"Nicholson asked for "specifics," that is, for specific instanc-es of his alleged violations of company rules and practices.Leuck told Nicholson he did not care to discuss such "spe-cifics" with him. Nicholson then declared that what was onhis discharge disciplinary action was "dribble-drabble" and"gooby gook horse s-," that he did not care to listen to it,and that he was not going to sign the Company's dischargenotice. 16The record shows that management regarded Nicholsonas a competent mechanic and worker.' The Companymakesno contention that it discharged Nicholson becauseof any dissatisfaction with his work as a mechanic.Although the Company had knowledge in early March1973 of Nicholson's union sympathies and interests, it be-came more painfully aware of his overt union activities toorganize the Gaffney plant on March 20, 1973, when theplant's General Manager Duffield on that day discovered15 In this connection I do not credit the testimony of Bryant and Sarrattthat when Nicholson askedBryant forpermission to go after the two partsthatBryant,in Nicholson's presence,told Sarratt to get the parts forNichol-son.My reason for discrediting this testimonyof Bryant andSarratt is thatno satisfactory answer was given to me as the trier of the facts when I statedto Bryantas he was testifyingthatit seemed"odd to me that he [Nicholson]would comebackto you [Bryaantland ask you about it (whether it was truethat he had given Nicholson permission to go after the parts] if you hadspecifically told him [Nicholson]just a few minutes earlier that Park [Sarratt]would get the parts for him."16 Thefindings in the above paragraph are based upon the credited com-posite testimony of Nicholson, Leuck, and Sarratt.17 In his affidavit,Nicholson states that in the March 16 disciplinary con-ference he had with his Departmental Supervisor Bryant, "Bryant stated thathe would have to admit that I [Nicholson] was a worker,that I got thingsdone,and that I was one of the best."Nicholson's affidavit, first offered foridentification by Respondent but later withdrawn after extended cross-exam-ination of Nicholson thereon,was received in evidenceas G.C. Exh. 5. TheCompany did notseek to contradict the above statement from Nicholson'saffidavit in the presentationof itsdefense-in-chief. THE TIMKENCOMPANYthatNicholson and coworker Weldon Phillips had beenattempting to distribute union literature to plant employeesat the plant gate as heretofore described. On that occasionhot words were exchanged between Duffield and Nicholsonwhich was ended by Duffield's order that Nicholson removethe union literature from company property.From and after that date of March 20, 1973, two or threesupervisors trailed Nicholson whenever he had occasion tocome through the plant. On March 26, or 2 days beforeNicholson's discharge, Department Supervisor Bryant toldan hourly employee, "You know we're keeping our eyes onhim......11Only a day earlier, March 19, as heretofore shown, Ni-cholson put Bryant on notice that he had signed a unionauthorization card and that if he experienced any harass-ment or discrimination he would file charges "fast." OnMarch 17, also as heretofore noted, the Union had sent atelegram to the same effect to the Company in behalf ofNicholson.Discussion and ConclusionsAlthough the record shows Nicholson to be a trouble-some,meddlesome and officious employee, the stubbornquestion remains whether he was discharged because ofthese qualities and infractions of company rules and ordersin the 12 day period between his first disciplinary warningand his discharge or because of his notorious union activi-ties atthe plant.The Company, as publicized in its "Employee Hand-book" is openly opposed to having any union at its Gaffneyplant. Its first informant of union activity at the Gaffneyplant appears to have been Nicholson who as early as Feb-ruary 28, 1973, told his cousin, J. B. Greene, the plant'spersonnel director, of the Union's then nascent plans toorganizethe plant. By March 20 the Union's organizationaldrive was in full swing. In the early morning of that sameday General Manager Duffield was called to the main gateto deal with Nicholson who with coworker Weldon Phillipswas attempting to pass out union literature to employeesreporting to work at the plant gate. Duffield threatened toconfiscate the union literature but was persuaded by themore knowledgeable Greene to merely order Nicholson andPhillips to remove the literature from the company prem-ises.That same day, March 20, Duffield became so alarmedabout the Union's organizational drive at the plant that hedeemed it necessary to assemble separately each of the threeshifts at the plant in order to express to the employees hisstrong views that a union at the plant would beinimical totheir best interests.Nicholson became a marked man to management manydays prior to March 20 when he was discovered attemptingto pass out union literature at the plant gate. From February28 to almost March 16, Nicholson was a sort of doubleagent in that while he was doing all he could to organize theplant he was at thesame timetrying to work out a deal withtop management people to let him have the right to traverse'sThe above finding is based on the credited testimony of Weldon PhillipsandPeggyHarris.501throughout the plant so that he could report onemployeeswho were favoring the Union. Initially he proposed to dothis on the condition that no employee who favoredorgani-zation would be fired, but when his proposal was rejectedhe still sought authority to go to all parts of the plant inexchangefor reports on union activity he could bring backto management.The Company was never taken in by Nicholson's pre-tense that he wanted permission to be seen at all parts of theplant in order to furnish it with information on intraplantunion activity. It knew from the beginning that Nicholson'strue loyalty was to the Union as the record indeed estab-lishes. For that reason it took him off as early as March 9from his plantwide roving mechanic's job and reassignedhim to a stationary post in the Green Area with instructionsthat he was to stay at his fixed work station so that he wouldnot have opportunity to proselytize for the Union through-out the plant.The Company was not without some cunning itself in itsdealings with Nicholson when he sought from time to timeto pass on information to supervisors on the union activityat the plant or his evaluation thereof. It was only after thesupervisors had listened very carefully to all that Nicholsonhad to say about the Union that they cut him off, said theywere not interested,and that it was none of their business.The record as a whole is clearly convincing that the Com-pany came to an early realization that Nicholson endan-gered the plant to union organization and that it had to getrid ofhim for that reason. The correctness of Respondent'sevaluation of Nicholson as a high source of union infectionwas confirmed retrospectively at the trial when Nicholsonunder cross-examination admitted that he had personallysolicited union authorization cards from about one-fifth ofthe approximate 500 employees at the plant.The Company seeks to justify Nicholson's "for cause"discharge under the combination of its initial DisciplinaryAction of March 16 and its discharge disciplinary action ofMarch 28.An analysis of the initial disciplinary action shows that itisbased on very slim and insubstantial grounds. The firstreason given for the action was Nicholson's alleged "Failureto stay on job assignment." But on this the only specificevidence presented by Respondent was that Nicholson wasaway from his new stationary work station for about anhour on the very day, March 9, he was assigned to thatstationand told to stay there, but was foundin an areawhere he had no legitimate reason for being. But aside fromthat instance, there is no specific evidence of Nicholsonhaving been found illegitimately away from his station onany other specific times between March 9 and 16. Assuredlyif there had been any real proof of this, Respondent wouldhave presented it.At the trial and in its brief Respondent seeks to makemuch out of the fact that Nicholson in that same periodsought to make deals with General Manager Duffield andother supervisors for permission to traverse the plant inreturn for information he would bring back to managementabout employees who favored the Union. However, whatev-er one may think of such conduct it is obviously not a"failure to stay on job assignment," one of the reasons givenby Respondent for issuing to him its disciplinary action of 502DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 16.The otherreason givenfor Nicholson's disciplinary warn-ing of March 16 was his "Failure to follow orders andinstructionsof supervisor." On this there is a similar paucityof evidence. Respondent called attention to only one specif-ic instance of what it deemed a failure on the part of Nichol-son to follow an order of a supervisor, but even on this theevidence is inconclusive. Nicholson as shown above wasordered by his supervisor to look for a needed blueprint ina certain place in the Green Room but went looking for itelsewherebecuse he could not find it there. The evidenceshows that if he had looked for it more carefully in theGreen Room where he was told to look he would havefound the blueprint. This is hardly evidence of a deliberatefailure to follow an order.The Respondent contends that Nicholson's disciplinaryaction or discharge notice of March 28, 1973, issued only 12days after his first warning notice, was precipitated by anevent that occurred in the very morning of the date of hisdischarge. As shown in the findings above, Nicholson earlythat morning received permission from Bryant, his depart-mental supervisor, to leave his station in the Green Roomto go to another part of the plant to pick up two elbow pipeshe needed in his work but that this order was countermand-ed by Sarratt, Nicholson's then new immediate supervisorwho worked under Bryant.I find that Nicholson's failure to follow Sarratt's count-ermanded order is not the horrendous misconduct or insub-ordination Respondent seeks to make out. As betweenconflicting orders from Bryant and Sarratt, Nicholson hadthe right to assume that Bryant's orders had priority overthose of Sarratt because Sarratt worked under Bryant. Sar-ratt himself recognized this in his testimony in behalf of theCompany. Sarratt's testimony shows that when the argu-ment arose between himself and Nicholson as to whetherBryant had given Nicholson authority to go after the twoelbow parts, Sarratt recognized Nicholson's right to checkwith Bryant on the matter but turned him down only on theground that Bryant who was leaving the plant for a meeting,could not be reached by telephone." Actually as shownabove Nicholson did reachBryant by telephoneand didreceive an acknowledgment from Bryant that he had givenNicholson permission to go after the fittings but now direct-ed him to follow Sarratt's orders in the matter. The fact thatBryant at that point countermanded the permission he hadpreviously given Nicholson to go after the fittings and in-stead told Nicholson to follow Sarratt's order in the matter,obviously does not have the retroactive effect of makingNicholson insubordinate for failure to follow Sarratt's origi-nally conflicting order not to go after the fittings. In myopinion Nicholson did not act wisely in refusing to acceptSarratt's countermanding order that he should not go afterthe fittings, but obviously his refusal to doso as long asBryant's more authoritative prior permission to him to pickup the fittings was still outstanding, does not fall into the19 In this connection,Sarratt testified as follows: "And he [Nicholson] said,'Rex Bryant told me to lookforthese firrings.'and he said, 'Let's see Rexnow,' and I said, 'I am sorry,John, we can't see Rex because he's not in theplant.'Nicholson then said,'Let's call him.'I said,'We can't call him becauseI don't think he can be reached by phone."'category of the classical, definite, and clearcut insubordina-tion that merits discharge.Under all the circumstances of this case I find that theRespondent seized upon the above incident as the precipi-tating pretext it was searching for Nicholson's discharge. Tobolster its case that Nicholson was discharged for cause andnot for his union activities, Respondent also relies on evi-dence showing that on 3 different days in the last 10 daysof Nicholson's employment his attention had to be called tothe fact that he was not wearing his safety eyeglasses asrequired by company rules. The record shows that when soreminded, Nicholson quickly and cheerfully put the glasseson. There is nothing in the record to show that Nicholsondeliberately violated the rule requiring the use of safetyeyeglasses. I find that Nicholson's failure to have his safetyglasseson on the mentioned occasions was due to oversightand played no real part in his discharge.To further bolster its case that Nicholson was dischargedfor cause, Respondentalso relieson evidence that on oneoccasion in the week or so preceding his discharge, Nichol-son used a company telephone for a personal call contraryto company rules instead of a pay telephone installed for theuse of hourly employees. I find this also a pretextual reasonfor Nicholson's discharge becuse employersare not general-ly given to discharging competent employees, such the re-cord herein shows Nicholson to have been regarded, forsuch a trivial reason.Finally Respondentseeksto support its defense that Ni-cholson was discharged for cause, not only because of theincidents subsequent to his first disciplinary action ofMarch 16, 1973, but also for the alleged causes that led tohis first disciplinary action. However, as shown by the anal-ysis above, the first disciplinary action was based on veryslim and insubstantial grounds. I find from the record as awhole that the first disciplinary action was given to Nichol-son on March 16, 1973, was part of a two-step plan to sethim up for discharge for pretextualreasons.It is significant that Mr. Leuck in his discharge interviewwith Nicholson refused to give him any "specifics" of mis-conduct on his part for which the Company was allegedlydischarging him.I find and conclude from the record as a whole that thereasonsadvanced by the Respondent for Nicholson's dis-charge are pretextual and that the real reason for his dis-chargewas his open and notorious union activity. Itherefore conclude that the Respondent discriminatorilydischarged Nicholson in violation of Section 8(a)(3) of theAct.F. Alleged Discriminatory Discharge of Bard PittmanBard Pittman,an employeein Respondent'sCone Grind-ing Department20 at its Gaffney plant, was abruptly dis-20 The Gaffeyplantmanufactures a tapered roller bearing,chiefly fortrucks, which consists of four main parts, namely,(a) a cup or outer race,which fits around the cone and roller assembly (the cup although much largerbears a resemblance to a man's wedding band), (b) a cone or inner race whichfits into the cup,(c) a cage which fits into the cone which serves as a retainerto maintain the proper spacingbetween therollers grouped around the cone,and (d)the tapered rollers which fit into the spaces in the cage designed tohold them and which roll freely between the cup and cone.The cones needgrindingbothon their inner and outer dimensions to line tolerances so that THE TIMKEN COMPANY503charged on March 27, 1973, 4 days after he had notified hissupervisor,Glen White, the man in charge of the ConeGrinding Department, that he hadsigned aunion authori-zation card and "would back the Union" as much as hecould, but "would [still] try to do my job"evenbetter thanhe had been doing. With respect to that assurance, Whitereplied, "There ain't no way you could do the job better."The above occurred on Friday, March 23, 1973, shortlyafter the first shift started at 11 p.m. which ended at 7 a.m.,the following day. Right after Pittman told White that hehad signed a union card and would try to do a better jobthan he had even done before, he asked White to let the shiftforeman, Bob Irvin, know that he (Pittman) had signed aunion card becuse he "would rather for him [White] to tellMr. Irvin before Mr. Irvin told him [White]." That nightIrvin kept Pittman under close surveillance and even timedhim on his lunch break.The following day, March 24, Pittman and another co-worker, together with union representative, Estes Riffe,called at the homes of some eight or nine Gaffney plantemployees to solicit their signatures to union authorizationcards. That night at theplant sometime after midnight,March 25, Pittman took four of his coworkers into Supervi-sor White's office and told White they had all signed unioncards. Pittman also told White to tell Shift Foreman Irvinthat if he followed these employees around the same wayIrvin had followed him around during the preceding nightshift, they would file unfair labor practicecharges againstthe Company.21On Tuesday, March 27, 1973, at the 11 p.m. beginning ofthe first shift, Pittman was summoned to Supervisor White'sofficewhere White, to Pittman's complete surprise, toldhim, "Boy, I'm going to have to discharge you for threaten-ing fellow employees, and that's all I going to tell you." OnlyWhite and Pittman were in the office at the time. Pittmanhad no idea as to what White was referring to. At the timeof his discharge or perhaps later when he received his termi-nation pay, as the record is not clear on this, Pittman wasgiven a"Record of Disciplinary Action," showing his dis-charge. The action states that he was being discharge for,Threatening fellow employees-vulgarlanguage-neglect of work.Prior to his discharge Pittman had never received anypreliminary warnings about any misconduct towards anyother employees or any complaints on his work perfor-mance. On the contrary on the matter of his work perfor-mance as shown above, Pittman's immediate supervisor,White, had told him only 4 days prior to his discharge that"there ain't no way" he could do a better job than he hadbeen doing.Nevertheless, the Respondent at the trial attempted toshow through numerous witnesses but not through Supervi-they fit perfectlywithin the assembled tapered rollerbearing.Pittman's jobhad todo withthe machines that grind the cones.21The findings in the above paragraphs are based upon Pittman's testimo-ny which I fullycredit and which in any event appears from the transcriptto be whollyundisputed and uncontradicted.It is noteworthy that Supervi-sorsWhiteand Irvin, mentioned in the above findings,were not offered aswitnessesby Respondentand did not testify in this proceeding.sorWhite that the principal reason for Pittman's dischargewas neglect of his job in the last 2 nights prior to his dis-charge and not solely as White had told him at the time ofhis discharge "for threatening fellow employees."At the date of his discharge, Pittman had worked at theGaffney plant for about 2 years. At the time he was hired,the Company thought well enough of his potentialities tosend Pittman to the South Carolina Technical School atGaffney for a period of about 14 weeks for training on howto operate all the various grinding machinesin itsGrindingDepartment, apparently in preparation for making him atrainee instructor on such machines. When he finished histraining at the technical school, the Company put him towork as a "B Operator" in its Cone Grinding Departmenton a finishing cone grinding machine. Later he was promot-ed to an "A Operator." Approximately I week before hisdischarge he was made a temporary trainee instructor totraineeson the cone grinding machines.As heretofore noted the Gaffney plant was opened as anew plant in 1970. Sometime after Pittman was hired in1971 and sent to an outside technical school for training, theCompany in a more limited way began to train its ownemployees on how to operate its grinding machines. Initiallysuch employees are placed under 5 weeks of initial training,both in the classroom and at the machines but not forproduction, under the Company's primary instructor, Lee-fordBlanton.Then such employees are assignedto traineeinstructors on each of the three shifts, such as Pittman, fora period of 4 weeks in the actual operation of grindingmachines for production. The grinding machines are highlycomplex and very expensive machines running into millionsof dollars for the 27 such machines in the Gaffney plant.The function of the cone grinding machine is to grind conesin both their inner and outer dimensions to very close toler-ances. It takes such training and experience to learn tooperate such machines. Trainee instructorsearna higherhourly wage than A operators but it is undisputed that theyare not supervisors within themeaningof the Act. Pittmanat no time here involved was a statutory supervisor.The 300-foot long Cone Grinding Department has a totalof about 27 machines set up in 6 continuouslinesnumberedIto 6. In his first week as a temporary trainee instructor,Pittman as instructed by Supervisor White covered the en-tire department and gave help to any operators, trainees orregulars, who needed help. But in his second week as tempo-rary trainee instructor, White ordered Pittman to stay most-ly with the operators on lines I and 2 because they werehaving a good deal of trouble with their machines, especial-ly on line 1. In the night before his discharge Pittman spentmost of his working time with the operatorson line 12222 I recognize that there is a contradiction in Pittman's own testimony asto what lines of machinery SupervisorWhite directedhim to stay with in the2 nights prior to his discharge.Pittman's testimony under his first cross-examination shows that he was directedby White tostay with lines I and2 during those 2 nights.However,when Pittman was recalled for furtherdirect examination under granted leave, he testified that on those 2 nights hewas "assigned to line one and in line three"But under his second cross-examination following his further direct examination Pittman again testifiedthatWhite hadordered him to stay on lines I and 2 on his last 2 nights ofemploymentwith the Company.After careful consideration and much re-consideration and reflection,Ihave concluded that Pittman's testimony asa wholerequires that thiscontradictionunder various stages of his testimonyContinued 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDPittman in his testimony referred to the operators on line1as "trainee" operators but the record shows that they werenot technically trainees because they had apparently com-pleted their full formal 9 weeksof training as trainees, thefirst 5 weeks under the primary instruction of Blanton andthe remaining 4 weeks in actual production on their ma-chines as trainee operators. The same also appears to be trueof the operators on line 2. But it was on these two lines thatthe department was having the most trouble and it was forthis reason,it is againnoted, that Supervisor White orderedPittman to stay mostly with lines 1 and 2 in the 2 nights priorto his discharge.The only true trainee operators, technically speaking, inthe night shift at the time of Pittman's discharge were thoseon line 3 as they had not completed their last 4 weeks ofactual operation on the grinding machines following theirinitial 5 weeks of primary training under Instructor Blanton.These trainee operators on line 3, Roy Davis, ThomasRodgers, J. B. Valentine, and Bobby Guyton, were in theirsecond week of actual operation of their grinding machinesat the time of Pittman's discharge.23Although Pittman was under instruction from SupervisorWhite to stay chiefly with the operators on lines I and 2 inthe 2 nights preceding his discharge, the Company's chiefdefense for Pittman's discharge was that he neglected togive assistance to the trainee operators on line 3. On thisthere is a conflict of testimony between Pittman and threeof the then four trainee operators on line 3.24Pittman testified that he gaveassistanceto all traineeoperators on line 3 as requested, although he could notspecifically recall the problems on which they requestedhelp during those last 2 nights of his employment with theCompany when he had to spend most of his time with theoperators on lines 1 and 2.The first of the former trainee operators on line 3 calledby Respondent to testify as to events of the 2 nights priorto Pittman's discharge was Bobby Guyton.25 The testimonyof Guyton and the other trainees shows that there was a sortof understanding between Guyton and Pittman that Guy-ton was to help the other trainee operators on line 3 as theyneeded help when Pittman was busy elsewherebecauseGuyton had greater knowledge of the machines than hisfellow trainees. On 1 of the 2 nights before Pittman's dis-charge, trainee Rodgers complained to Guyton that he washaving trouble with his machine and as Guyton was busywith his own machine, he told Pittman about it and Pittmancame over and helped Rodgers overcome his problem. OnMarch 25 shortly after midnight when Guyton was himselfhaving some trouble with his machine, he went to Pittmanbe resolved in favor of hiscombinedoriginal testimony under his first cross-examinationand his later testimony under his second cross-examination. Itis onthe basis of thiscombinedtestimony by Pittman under his first andsecond cross-examination that I have found above that in the 2 nights beforehis discharge Pittman had been ordered by his immediate supervisor, White,to stay mostly with lines I and 2.23Although Respondent seeks to make much of the fact that Pittmanduring his cross-examination could not recall the names of the operators onlines 1, 2, and 3 except for the name of Guyton, in the 2 days prior to hisdischarge, I find that this has no bearing on Pittman's credibility as a witness.24 Trainee operator Davis was not called as a witness.25 Bobby Guyton is not to be confused with Joe Steven Guyton who is thethird alleged discriminatee herein.at line 1, and Pittman immediately went with Guyton to hismachine on line 3, where after observing the machine inaction, he suggested to Guyton that he check the "travel"on his machine. Acting upon this suggestion, Guyton got hismachine to working better but still not operating as well asit should have. Guyton offered no explanation as to why hedid not seek further help from Pittman or from SupervisorWhite. Guyton's testimony as a whole shows that he couldgenerally solve problems on his machine without help fromPittman or White. He testified, "I didn't need no help on mymachine. I went to him [Pittman] about the other fellowemployees." Guyton at no time voiced any criticism aboutnot getting all the help he or the other trainees needed fromPittmanduring their first week of work as trainee operators.His vague and rambling testimony insofar as it seeks toshow that Pittman in the last 2 days prior to his dischargewas not meeting the requests of the trainee operators on line3 for assistance with problems on their machines is notcredited.The testimony given by Rodgers was equally vague andincohesive on his complaints against Pittman in the 2 worknights prior to Pittman's discharge. He testified that he hadtrouble with his machine both nights. When the troublestarted the first night, he called Pittman who was present onthe line with the result that Pittman came immediately andgot his machine going. Asked by counsel for the Respon-dent whether Pittman did "anything to train and help" him,Rodgers replied, "No more than what I would ask him. Iasked him one time and after that he didn't seem to care toomuch about helping me, so I just didn't bother with him. Imean I quit asking him to help me." It appears that Rodgerswas given to complaining about his machine when there wasnothing really to complain about. Thus when SupervisorWhite came by Rodgers' machine and inquired if he washaving trouble with it, he refused to tell White but insteadasked him to check first with Pittman on that and toldWhite that after he had done that he would tell him thetrouble he was having with his machine. White spoke toPittman and reported back to Rodgers that Pittman hadtold him that all the trainees "were doing a good job." It wasthis tendency to complain when there was not anything ofreal importance to complain about that may have causedPittman to ignore some of Rodgers' complaints, if credenceisgiven to Rodgers' complaint that Pittman ignored hisrequests for help. However, I do not credit Rodgers' com-plaints that Pittman in the 2 nights prior to his dischargeignored any legitimate requests for help he received fromRodgers. Rodgers' chief complaint against Pittman in hislast 2 work nights of employment with the Company wasthat, "Pittman wasn't around to see what we [the trainees]are doing." It is thus obvious that Rodgers did not knowthat Pittman was not around line 3 very much on those last2 nights of his employment with the Company because hewas under specific instructions from Supervisor White tostay mostly with the operators on lines 1 and 2 during those2 work nights.The final former trainee operator to testify for the Re-spondent against Pittman was Valentine. He testified thaton 1 of the 2 nights before Pittman was discharged, he hadtrouble with his cone grinding machine on line 3, that helooked up Pittman at line I and there reported his trouble, THE TIMKEN COMPANYthat Pittman merely looked at him without responding, andthat he went back to his machine where his machine waslater stopped by Product Inspector Sandra Gilfillan becauseshewas not satisfied with the product coming out ofValentine's machine. Gilfillan testified that she reported themalfunctioning of Valentine's machine to Supervisor White,but there is no evidence as to what White did or said aboutthe complaint. Gilfillan spent about 3-1/2 hours that night,identified by her as being March 26, on line 3 checking theproducts of the machines of Valentine, Rodgers, and Guy-ton. In that time she saw Pittman only once at line 3. Laterthat night towards the end of the shift she saw Pittman"changing a wheel or something" on one of the cone grind-ing machines on line 1. Throughout her testimony she as-sumed that it was Pittman's duty to stay with the traineeoperators on line 3 that work night contrary to the fact, asfound above, that Pittman was under orders from Supervi-sorWhite to stay mostly with the operators on lines 1 and2 during that night as well as the preceding night becauseof production difficulties on those two lines.I credit Valentine's testimony that Pittman did not cometo his assistance when he told Pittman that his machine wasnot working properly, but specifically find that this does notprove any dereliction of duty on Pittman's part as he wasunder orders by Supervisor White to stay with the operatorson lines 1 and 2 "unless I need you." Although ProductInspector Gilfillan testified that she looked up SupervisorWhite on the night in question to inform him thatValentine's machine was not working properly, there is noevidence that White rescinded his order to Pittman to staywith lines 1 and 2 26 The credited and undisputed testimonyof Pittman shows that in the month or two prior to hisdischarge it was not uncommon for the outer-dimensiongrinding machines on line 3 to be down; his testimonyshows they were "down pretty regularly." Notwithstandingsuch common breakdowns of some of the machines on line3, Pittman's credited and undisputed testimony also showsthat the night shift he worked on prior to his discharge "stillrun as much production as the other shifts, or more." AfterGilfillan reported toWhite that Valentine's machine wasmalfunctioning, there is no evidence that White bestirredhimself to either order Pittman to see what he could doabout getting the machine to function properly again or tomake the repairs or adjustment himself. It is thus inferredand found that both White and Pittman were under morepressing duties elsewhere at the time.In summary, I credit Pittman's repeated testimony undercross-examination that throughout the 2 nights prior to hisdischarge he helped all the trainee operators on line 3 whenthey requested help except for the help Valentine requestedon his machine the night before Pittman's discharge, whichunder the circumstances shown above was not a derelictionof duty by Pittman.Pittman in his pretrial Board affidavit stated that, "Myjob was strictly that of an instructor to train trainees in howto set and operate cone grinding machines." He held thatjob on a temporary basis for only about 7 or 8 working26 It is againnoted thatRespondent did not call upon Supervisor Whiteto testify,although counselfor Respondentacknowledged that White wasstillworkingfor the Respondent.505nights before he was discharged. However, as shown above,the record shows that although Pittman had the title oftrainee instructor he was under orders byhis immediatesupervisor,White, during the 2 nights prior to his dischargeto stay or spend most of his time with the operatorson lines1and 2 who while they had passed the stage ofbeing train-ees, neverthelessneeded hisassistancein Supervisor White'sopinion more than the trainee operators on line 3.Although at the trial Respondent sought to show throughmany pages of testimony that the principalreason forPittman'sdischarge was his neglect in givingassistance tothe line 3 operators on the problems they were having withtheir machines, thefirstreason givenfor Pittman's dischargein his"Disciplinary Action" wasfor the alleged "Offense" of,"Threatening fellow employees-vulgar language." "Ne-glect of work" was mentioned onlysecondarilyas the causefor Pittman's discharge. At the time White calledPittmaninto his office to tell him he was being discharged, he toldhim that he was being discharged "for threatening fellowemployees"; White did not indicate in any wayto Pittmanthat he was being discharged because of "neglect of work"or use of "vulgar language" to other employees.The aforementioned product inspector, Sandra Gilfillan,was the only witness offered by Respondent in support ofits first stated defense that Pittman was dischargedbecausehe threatened fellow employees and used vulgarlanguage.She testified that on the night before Pittman's discharge hegot her started on a conversation about the Union at line3 in the presence of two other employees, Gary Lovelaceand Charles Montgomery, by telling Montgomery that,"Sandra signed a union card," and then following that upwith the statement, "Well, I think we ought totellRogerTate [her supervisor] that she signed a Union card." Ad-dressing herself to Montgomery, Gilfillan testified that shetold him, "You know better than that. . . . This is a freecountry. And South Carolina has a right to work law, andIdon't have to do anything I don't want to do." WhenLovelace at that point began to explain why he had signeda union card, she testified that Pittman interjected, "We'llmake it so God damn hard on her she will wish to hell shehad signed the card," and that he then followed that up withsome such remarks as that she would show her buttocks tothe Union but would be glad to receive the extra money theUnion could get for her.Pittman admits that he opened up a conversation withGilfillan about the Union on the night before he was fired,but testified that the only thing he said to her on that occa-sionwas,"Hello, Sandra, how do you feel about theUnion?", although he knew in advance that she was op-posed to the Union. He further testified that her sole replywas, "Oh, I can't sign a card. That would hurt my husband's.job," and that the conversation ended at that point.Of these versions, I accept Pittman's and reject Gilfillan'sbecause throughout her extensive testimony she gave theimpression of being a witness overly eager to help her em-ployer with criticism of Pittman's alleged neglect of line 3operators on the night before his dischargein an obviouseffort to give Respondent a justification for his discharge.It is significant that both Gilfillan and Respondent sharestrong antiunion views. I also discredit Gilfillan's version ofthe remarks made to her by Pittman because neither one of 506DECISIONSOF NATIONALLABOR RELATIONS BOARDthe two fellow employees, who according to Gilfillan werepresent when Pittman was said to have made the remarks,were called by Respondent to corroborate Gilfillan. Forthese reasons I accept Pittman's uncorroborated version ofwhat he said to her as against her uncorroborated version.Respondent also contends that another reason forPittman's discharge was the vulgar language he used intalking to Gilfillan during the same conversation he hadwith her about the Union. Even if it is assumed that Pittmanin speaking to Gilfillan referred to her buttocks by the slangterm as she testified,she admits that she was not shockedby any language Pittman used in the few words they ex-changed on the subject of the Union. She also admitted that"most everybody" uses profanity and that she herself usesprofanity. I accept Pittman's testimony that he used noprofanity or vulgar language in his conversation with Gilfil-lan onthe subject of the Union, but also findevenif he didmake a reference to her rump by the slang term,Gilfillandid not regard that as vulgar.The Company contends that it was the complaints ofGuyton, Rodgers, Valentine, and Gilfillan to Personnel Di-rector Greene and Night Shift Supervisor Ervin about Pitt-man that led it to discharge him. These four employees atthe time they testified herein were still in the employ ofRespondent.Discussion and ConclusionThe salient fact here is that Pittman, a highly skilled andrespected worker, was fired just 4 days after he had openlyand forthrightly notified his immediate supervisor,White,and simultaneously asked him to pass the word on to theshift supervisor, Ervin, that he had signed a union authori-zation card and "would back the Union" as much as hecould. Pittman's troubles started immediately thereafter.That work night he was kept under close surveillance byErvin who even timed him on his lunch break. The nextwork night Pittman took four of his fellow workers to Whiteto tell him that they had all signed union cards and that theywould file unfair labor practice charges against the Compa-ny if Ervin trailed them as he had him.Two days later White called Pittman into his office to tellhim that he was being discharged "for threatening fellowemployees" and to tell him "and that's all I am going to tellyou." But the written notice of "Discipline Action" Pittmanreceived thereafter stated that he was being discharged forseveral reasons,towit"threatening fellow employees,-vulgar language, neglect of work," and in that order.I find and conclude that all of these reasons for Pittman'sdischarge are pretextual and that the genuine reason for histermination was his open and forthright notice to manage-mentthat he had signed a union card and would thenceforthback the Union as much as he could, contrary to theCompany's published opposition to having unions at itsGaffney plant as set forth in its "Employees Handbook."It is significant thatWhite in discharging Pittman toldhim only that he was being discharged "for threateningemployees," and that this was all he was going to tell him.Similarly it is significant that in Pittman's "DisciplinaryAction" thefirst reasongiven for his termination was for"threatening fellow employees" and the related reason thathe had engaged in the use of"vulgar language."The "Ac-tion" sets forth "neglect of work" only asa secondarycauseof Pittman's discharge although at the trial and in its briefRespondent seeks to show that "neglect of work" was theprincipal reason for Pittman's discharge.Although the first reason given in Pittman's "DisciplinaryAction" for his discharge was for "threatening fellow em-ployees," the only evidence presented by Respondent onthis related to a single fellow employee, the aforementionedSandra Gilfillan, and not to "employees" as stated in theAction. Furthermore that alleged threat was strictly relatedto Pittman's evident efforts to get Gilfillan interested in theUnion. After she repulsed his prounion efforts, Gilfillantestified that Pittman in effect indirectly threatened her bystating inher presence to two other prounion fellow employ-ees that, "We'll make it so God damn hard on her she willwish she had signed the [union] card." As heretofore indi-cated, I do not credit her testimony that Pittman made thatremark because her testimony as a whole did not give theimpression of sincerity and impartiality, but on the contraryseemed aimed at making Pittman's discharge stick in orderto aid her employer in trying to keep the Union out of theplant in line with her own antiunion sentiments.In addition I discredit the threat attributed to Pittmanbecause Respondent, apparently fearful that it would notstand up to confrontation, did not confront Pittman with itat the time of his discharge and for the further reason thatRespondent in Pittman's "Disciplinary Action" misrepre-sented that alleged threat to a single employee as threats tomultiple employees.For these reasons I find that Respondent seized upon thealleged but discredited threat by Pittman to Gilfillan as apretext for his discharge as the first excuse it could find forhis termination after Pittman's then very recent notice tomanagement that he had signed a union card and would doeverything he could doto organizethe Gaffney plant.At the trial Respondent sought to change the emphasisfor Pittman's discharge from his alleged threat to Gilfillanto the emphasis of "neglect of work" as the primary reasonfor his discharge although "neglect of work" is listed last onhis "Disciplinary Action" as a cause for his discharge andthat reason was not even mentioned by Supervisor White toPittman when he discharged him.Even if the charge of "neglect of work" in the 2 nightsprior to his discharge were true, Pittman's abrupt dischargeunder the circumstances of the case raises an inference thathe was discharged because of his union activities and notbecause of "neglect of work." Among these circumstancesare the following facts. The discharge took place within 4days after Pittman had notified his immediate supervisor,White, that he had signed a union card and wouldthence-forth do all he could to back the Union. At thetime of thisnotification, Pittman also told White that notwithstandinghis union interest he would strive to do even a better jobthan he had done in the past and was in turn told by Whitethat he could not do a better job than he had been doing.When discharged, Pittman had been employed at the Gaff-ney plant for about 2 years and had demonstrated his com-petence by progressive promotions from a B operator to anA operator to a temporary trainee instructor. In addition,the Company at the time of Pittman's discharge had a sub- THE TIMKEN COMPANY507stantial investment in Pittman as it had sent him at its ownexpense to a technicalschool fortraining in the operationof grinding machines for a period of 14 weeks.In the 2 yearsPittman worked for the Company, he had never been crit-icized on his job performance prior to the time he had beendischarged.These facts in themselves support an inferencethat Pittman was discharged because of his union activitiesand not for "neglect of work."Moreover,the record as set forth in the findings above donot even sustain Respondent's contention that there wasany "neglect of duty" by Pittman on the 2 work nights priorto his discharge.It is claimed that on those 2 nights Pittmanfailed to help the trainee operators with production prob-lems on their machines in line 3 of the Cone GrindingDepartment.The man who would know most about this wasPittman's immediate supervisor,White,but he was notcalled as a witness by Respondent,although he was still inthe employ of the Company at the time of trial. I infer fromthis that White refused to testify against Pittman, who only4 days before Pittman's discharge had told him he could notdo a better job than he had been doing. But wholly asidefrom this inference,the credited testimony of Pittman inde-pendently shows that on the 2 nights before his dischargehe had been directed to spend most of his time with themachine operators on lines I and 2 because of the troublesthey were having with their machines, but that he neverthe-less gave all the assistance he could to the trainee operatorson line 3 whenever they asked for assistance except in oneinstance when his duties on other lines prevented it.It is again notedthat "neglect ofwork"was given onlyas a secondary cause for Pittman's discharge,thatWhite inhis oral discharge of Pittman did not mention "neglect ofwork"as a cause for his discharge,that Pittman had a goodrecord as a worker for virtually all of the 2 years he workedforRespondent prior to his discharge,that his dischargetook place only 4 days after he had notified managementthat he had signed a union card and would work for theUnion all he could to help it organize the Gaffney plant, andthat Pittman's discharge-took place against the backgroundof the Company's publicized opposition to having anyunions at its Gaffney plant.In summary I find and conclude that Respondent dis-criminatorily discharged Pittman because of his union ac-tivities in violation of Section 8(a)(3) of the Act and that hisdischarge,as that of Nicholson's at about the same time,was part of Respondent's plan to root out all well knownunion activists at its Gaffney plant under elaborate pretextsin line with its publicized policy against having any unionsat that plant.C. Alleged Discriminatory Discharge ofJoe Stephan GuytonJoe StephanGuyton,referred to in the complaint andgenerally known as Steve Guyton, was employed by Re-spondent at its Gaffney plant from October 25, 1971, toMarch 24, 1973, when he was discharged. His job was thatof a "B"machine operator on lines 4 and 5 in theCompany's aforementioned Cone Grinding Department.He worked on the day shift under Supervisor Robert Pat-ton, a company employee for some 17 years. Guytonworked in a work area over which Vernon Griffin was the"A" or senior operator,but not a supervisor.Like all other"B" operators in Griffin'swork area,Guyton was underadmitted instruction to notify Griffin whenever he wantedto leave his work area so that Griffin could either shut downGuyton's machine,or watch it himself while it was operat-ing, or get another"B" operator to watch it in Guyton'sabsence.The Companydenies thatGuyton wasdiscriminatorilydischarged because of his union activities.It contends thatit had no knowledge of Guyton's union activities at the timeof his discharge and that he was discharged for repeatedlybeing away from his work area despite warnings that suchconduct could result in his termination.The Company fur-ther contendsthat Guyton's discharge was triggered by hisabsence intermittently from one of his machines for over anhour on the last day of his employment during which themachine malfunctioned and produced 241 totally defectiveparts out of the 2,256 parts produced that day and that the241 defective parts could have been avoided if Guyton hadstayed with the machine.The credited and virtually undisputed testimony of Su-pervisor Patton shows that for aperiod of 6months priorto Guyton's discharge he had occasion to reprimand Guy-ton a number of times about his "roaming away from hisjob, and talking to other employees,"contrary to instruc-tions to stay with his machines except for necessary breaks.In the earlyfall of 1972, he gave Guytonhis first oral warn-mg that he was to stay in his work area.On October 10,1972, he gave Guyton what he called his last oral warningto stay in his work area and placed a memorandum thereofin Guyton's personnel file which reads, "Last oral warning.Stay in yourwork area and quit visiting."Some 6 days lateron October 16 Patton gave Guyton a formal written warn-ing on its usual company form entitled"Record of Disci-plineAction" which cites Guyton for the "Offense" of"Failure to stay onjob," and states the "Discipline" to be"Written warning. Further violation of this offense maycause your discharge."I find this to be a mere formalizationof the oral warning given by Patton to Guyton on October10 as there is no testimony that the written warning wasgiven for a further or additional violation of the order thathe stay on his job.Guyton signed the warning without pro-test.On February, 1973, Patton reviewed with Guyton histendency for being out of his work area too much and doingtoo much visiting and asked him to do a better job.Griffin,the "A"operator,corroborated Patton's testimo-ny that Guyton for some months prior to his discharge wasgiven to walking away from his machines on lines 4 and 5and talking to operators on other lines while his machinesran unattended.He testifiedthat Guytonsometimes left hiswork area without notifying him. It is company policy tokeep all machines running at all times and it was Griffin'sresponsibility to see that the machines are kept running andto assist "B" operators having trouble with their machines.While the machines ran automatically, they had to bewatched more or less constantly by their operators for mal-function which could cause the production of imperfect oreven useless products or cones called"scrap."Scrap is acone so badly malformed that it cannot be corrected byreworking and must be sent back to the mill for resmelting. 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDGuyton's last day of work at the plant was March 23,1973. That day Guyton was having difficulty with one of hismachines because it was malfunctioning from time to timeand at such times producing scrap. Guyton and Griffinworked together several times on the machine to get it goingagain properly, but after a bit it wouldagain malfunction.Because of this difficulty Griffin asked Guyton to stay moreclosely to the machine that day. Guyton nevertheless wasaway from his work area off and on a little over an hour.That same day Guyton's malfunctioning machine produced247 pieces of unusable scrap out of its total production forthe day of 2,256 pieces. It is not normal for such machinesto produce scrap when they are functioning properly. Fora number of days preceding his discharge, Guyton's ma-chine, then functioning perfectly, produced no scrap.27Near the close of that same workday, March 23, Supervi-sor Patton called Guyton into his office and told him thatconsideration was being given to discharging him becausehe had been seen out of his work area several times that dayand because he had run over 200 pieces of scrap that sameday. He also told Guyton that "when we reach a decisionwe would let him know." Although thereis nodirect testi-mony thereon I infer and find from the record, that Patton,before speaking to Guyton, had reported Guyton's absencesfrom his work area and the scrap from his machine to hisown supervisor, Charles Perkins, the day-shift superinten-dent. Perkins is the same supervisor who had testified exten-sively in this proceeding for the Respondent and againstemployees John Francis Nicholson and Bard W. Pittmanfound above to be discriminatees 28 Although Perkins didnot testify against Guyton as he did against Nicholson andPittman, it was Perkins' decision as will be shown below thatcaused Guyton's discharge.Later that day after work at about 4:30 p.m., Guyton,anxious to know his fate, telephoned Patton at his home tofind out if any decision had been reached about his dis-charge. The record leaves no doubt that in that telephoneconversation Guyton clearly put Patton on notice that hewas a union supporter. This appears fromboththe testimo-ny of Guyton and Patton. Guyton's testimony shows thatin that telephone conversation he asked Patton whether he"was going to be discharged because I was a union member,because I had done signed a card." Patton's testimonyshows that he told Guyton that no decision had been madeas yet on whether he was to be discharged and that Guytonthen asked him, " . . . is it becauseI'm infavor of theunion." Either version put the Company on notice ofGuyton's support of the Unionin itsdrive to organize theGaffney plant.27 The findings in the above two paragraphs are based upon the creditedtestimony of Griffinand WillineEvans, a product inspector,who that daychecked the products comingoff of Guyton'smachine.28 Perkins'testimony against discnminatee Nicholson appears in the tran-script at pages536 to 541 andis described in the sectionof thisDecisionabove that deals with the dischargeof Nicholson.Perkins' testimony againstdiscnmmatee Pittman appears in the transcript at pages541 to 547 and 593to 601.In the section of this Decision dealing with the discharge of Pittmanthat part of Perkins'testimonywhichappeared cumulative was not men-tioned,but findings of fact were made on that portion of his testimonyrelevant to Pittman that related to the number of trainee operators who wereworking the night shift at the time of Pittman's discharge butwithoutmentionof Perkins'name in that connection.That evening Patton contacted Perkins, the aforemen-tioned day-shift superintendent, to find out if he hadreached a decision on Guyton's discharge. Although Pattondid not testify that he informed Perkins that Guyton hadinquired whether his discharge was being considered be-cause he was "in favor of the union," I infer and find thatthis information was conveyed by Patton to Perkins becauseitwas well known to all management personnel that theCompany was opposed to having any unions at the Gaffneyplant as any reading of its "Employee's Handbook" shows,and as the plant's general manager, Duffield, had deemeditnecessary only 3 days prior thereto to give speeches toeach of the three shifts explaining the Company's reasonsfor being opposed to having a union at the Gaffney plant.Guyton was discharged the next morning, March 24,1973.His "Record of Disciplinary Action " states that hewas being discharged for the "Offense," "On several occa-sions you have been warned that continued violations ofcompany rules and practices would result in your dis-charge." The action was signed by Patton and appears tobear the initials of Perkins. Patton's testimony clearly showsthat he terminated Guyton on instructions from Perkins.Guyton's credited testimony shows that he signed a unioncard about 2 weeks prior to his discharge and that he hadsolicited support for the Union from at least 30 of his fellowworkers, but there is no direct evidence that the Companyhad any overt knowledge of such union activity by Guytonat the time of his discharge.However, from the findings above, the record leaves nodoubt that just prior to Guyton's discharge Respondentgained direct and overt knowledge from Guyton himselfthat he had signed a union card and was in favor of theUnion. From Guyton's credited and undisputed testimonythat he had solicited union support from not less than 30 ofhis fellow employees, I infer and also find that Respondentsuspected or gained knowledge of Guyton's union activitylong before his discharge from the mere fact thathis unionsolicitations were so widespread among the Company's em-ployees as to foreclose the possibility that word of Guyton'sefforts to organize the Gaffney plant would not havereached Respondent prior to his discharge. The record hereshows that Respondent was very alert to any attempts toorganizeitsGaffney plant.Discussion and ConclusionsGuyton's discharge poses the question of whether Re-spondent used Guyton's proven tendency to leave his workarea for brief visitations with other employees contrary toinstructions to stay with his machines, as a pretext for histermination because of his union activity.From the record as a whole, I find and conclude thatRespondent seized upon this tendency of Guyton's to wan-der away from his work area as a pretext for his dischargeand that the real reason for his discharge was his suspectedor known efforts to organize the plant in the 2-week periodthat preceded his termination.As shown above, Respondent is publicly opposed to hav-ing any unions at its Gaffney plant. Starting about March12, 1973, the Union commenced a strong effort to organizethe Gaffney plant. On March 20, the plant's general manag- THE TIMKEN COMPANY509er,Duffield, very much alarmed about the progress theUnion was making,held separate meetings with the threeshifts in which he tried to persuade them that it would notbe in their best interests to have a union in the plant.Following these speeches by Duffield,Respondent dis-charged the three dischargees here involved, Nicholson,Pittman, and Guyton. These three employees had one thingin common:they were all union supporters actively engagedin soliciting union authorization cards from their fellowworkers.The record as a whole shows that Respondentsought to eliminate these three prime sources of solicitationin the Gaffney plant as soon as incidents could be devel-oped to give their discharges the color of justifiable businesscause.As thefindings and circumstances relating to thediscriminatory discharges of Nicholson and Pittman havebeen fully set forth above,they will not be repeated here.I find that Guyton was similarly discriminatorily dis-charged because of his widespread solicitation of union sup-port from his fellow workers.Respondent contends that theimmediate cause forGuyton'sdischarge was his wanderingaway from his work area off and on for a period of aboutan hour the day before his discharge. It further contendslegitimacyfor Guyton's discharge because he had been rep-rimanded for similar conduct several times long before theUnion came on the scene and because it claims it hadno knowledgeofGuyton'sunion activities prior to hisdischarge. I find and conclude from the record as a wholethat these were pretextual reasons for Guyton's discharge. Ifind that becausethesepretextual reasons were preexisting,readymade,and at hand at the time the Respondent de-termined to rid itself of union activists Nicholson,Pittman,and Guyton,it selected Guyton for its first discriminatorydischarge on March 24, 1973. On the other hand, in thecases of Pittman and Nicholson of whose open and notori-ous union activity the Company had admitted knowledgeand who had no disciplinary warnings prior to the time theUnion came on the scene,it took Respondent several moredays to developpretextual reasonsfor theirdischarges onMarch 27 and March 28, 1973, respectively.However, even with respect to Guyton the record is un-disputed that the Company knew at the time it dischargedhim that he was a union activist because Guyton himselfhad asked his immediate supervisor,Patton,only the daybefore his termination,whether he was under considerationfor discharge because he favored the Union. As heretoforeindicated,I find that this last minute knowledge of Guyton'sinvolvement with the Union was merely a confirmation ofthe leaks or information received by Respondent from otheremployees of Guyton's activity from his widespread unionsolicitation from at least 30 fellow employees at the plant.Such widespread union activity cannot be hidden from acompany such as Respondent which is openly hostile tohaving any unions at its plant.Ido not attach the significance Respondent seeks to at-tach to the fact that one of Guyton's machinesproduced 247pieces of scrap on the last day he was employed at the plantas a further cause for his discharge.The evidence shows thatthe machine was acting up that day even though Guytonand Griffin, the "A" operator," working together, got it toworking properly again from time to time that day. The bestof machinery does get out of order.It is far more significantthat in the 5 days preceding Guyton's discharge,when themachine was working perfectly,Guytonhad no slag fromthemachine.With the investment Respondent had inGuyton's training and experience,I find that Respondentwould not have discharged him for the production of solittle slag from a machine that was acting up if he had notbeen actively engaging in efforts to organize the plant.From all the evidence of record,I find and conclude thatGuyton was discriminatorily discharged in violation of Sec-tion 8(a)(3) of the Act because of his union activity.H. Alleged DiscriminatoryWarning toEmployee Lloyd PattersonLloydPatterson at the time of trial had been a "B" opera-tor in the Green Area of the Gaffney plant for some 14months.On March29, 1973,Patterson arrived at the plantgrounds about 30 minutes ahead of his shift starting time of7 a.m. and spent the next 20 minutes passing out unionliterature at the plant gate without incident or interferencefrom management"whatsoever."He testified,however,that starting that morning orMarch 29 the Company began what he believed to be acourse of discrimination against him because of his unionsupport.He testified that shortly after he got to his work area thatmorning he was ordered by his immediate supervisor, Dan-ielConrad,to clean up the production line, to wipe off themachines,and to pick up the metal cups or bearings whilethemachines were kept running.He testified that whilesome of this cleanup fell within his normal duties, he hadneverbeforehad an order for cleanup as extensive as theone Conrad gave him and his coworkers that morning inthat they were ordered to pick up metal cups (bearing races)"down where the janitor cleans up,not us."Although Pat-terson readily admitted under cross-examination that it washis duty and not that of the janitor to pick up the metal cupsbehind and in and around the machines where the janitorcould not reach them with his cart-like cleaning apparatus,I find that his cross-examination did not shake Patterson'sdirect and credited testimony that on the morning in ques-tion whenhe hadbeen seen passing out union literature atthe plant gate,SupervisorConradordered him to do a farmore extensive cleanupjob than he had ever done beforewhile still operating the machines.On April 4, 1974,Department Superintendent Stan Smithunder whom Supervisor Conrad works,gave Patterson anoralwarning that he was producing too much scrap.Patterson's credited testimony shows that at the time he gotthat oral warning there were other employees in his depart-ment who were making more scrap than he did but did notreceive any warnings. Patterson's further credited and un-disputed testimony shows that Smith admitted to him thathe was "not the only one making scrap in the department."(Smith was not called as a witness to deny this.) Pattersonprotested the oral warning by telling Smith that "the onlyreason he was giving me this was because of my unionactivities,and that I had never received nothing like thisbefore because of scrap."The next day, April 5, Smith gave Pattersona writtenwarning for"harassing. . .people around my work 510DECISIONS OF NATIONALLABOR RELATIONS BOARDarea." 29 The exact phrasing of that wntten warning is notof record as neither General Counsel or counsel for Respon-dent offered it in evidence. As aforenoted Smith did nottestify in this proceeding, but Conrad testified that Patter-son was given the written warning for harassing a fellowemployee, Ralph Jennings, who is in daily contact withPatterson because Jenning's job is to lubricate twice a daythe machines that Patterson operates in the Green Area.The record shows that Patterson for several days on andprior to April5 was riding Jennings for having sent theUnion a letter asking it to return to him the union authoriza-tion card he had previously given the Union and that he alsofrequently engaged Jennings in discussions and even argu-ments about the importance of having a union at the plant.On April 5 Patterson told Jennings that he was a second-class worker because he would not support the Union andthismade Jennings so angry that he complained about thepressure he was getting from Patterson to support the UniontoDepartmental Supervisor Virgil Bryant, heretofore re-ferred to in connection with other issues in this proceed-ing.30 Bryant is in charge of all three shifts.Itwas on the basis of this complaint from Jennings thatSuperintendent Smith issued to Patterson the written warn-ing concerning his harassment of fellow employees contraryto company rules which is challenged under the complaintas being discriminatory. Patterson admits that the conversa-tions he had with Jennings in which he sought his supportfor the Union took place during workingtime. I find, how-ever, that these conversations took place while both menwere tending to their respective jobs in the same work area.Discussion and ConclusionsAlthough the record leaves no doubt that Patterson washarassing Jenningsduring worktime by pressuring him tosupport the Union, that fact does not remove the seriousissue posed by the pleadings and the record of whetherRespondent used that harassment as a pretextual reason forissuing to Patterson his written warning of April 5 in orderto discourage his union activities at the plant as openlymanifested by his handbilling of union literature at the plantgate.The record as a whole is convincing that the Respondentused the Jennings incident as an excuse to issue a discrimi-natory warning to Patterson. The evidence shows that Re-spondent almost from the moment Patterson got to work on29 There is a conflict of testimonyas to who gave Patterson the writtenwarning Patterson testified that Smith called him into his officeand person-ally gavehim the warningConrad testifiedthat he(Conrad)gave Pattersonthe written warning Icredit Patterson's testimonythat Smith,the depart-ment superintendent,was theone who gavehim the warning; I not onlycreditPattersonon this but furthercredit his testimony that he told Smiththat it "wasn't true" that he washarassingemployeesand that theonly reasonhe was doing this[ix, givinghim thewritten warning]was because of myunion activities."But by crediting Patterson's testimony that he madethe above responseto Smith, I do not atthis point makeany decision ofwhether or not Patterson had been harassingany ofhis employees or thatPatterson was given the written warning becauseof hisunion activities30 The abovefindingsare based upon the composite testimonyof Patter-son, Jennings,Conrad, and Bryantthemorning of March 29, 1973, after his handbilling ofunion literature at the plant gate, began to seek ways ofdiscriminating against him because of his union activity.When he got to his work area he was almost immediatelydirected by his supervisor for the first time in the 14 monthshe had been on the job to do clean up work that normallyand regularly was performed by a janitor.A few days later on April 4, 1973, he was given an oralwarning by Department Superintendent Smith that he wasproducing too much scrap for the first time in his 14 monthson the job although other coworkers who were producingmore scrap than he was did not receive such warnings.When the above findings are considered in the light ofRespondent's open hostility to having any unions in itsGaffney plant and the numerous violations of Section8(a)(l) and (3) found above, the record is convincing thatRespondent seized upon Patterson's over active union solic-itation of Jennings as a pretextual excuse for discriminatingagainst Patterson because of his union activity by issuing tohim a written warning here under discussion.I find and conclude that the wntten warning issued byRespondent to Patterson on April 5, 1973, interfered withthe rights guaranteed employees under Section 7 of the Actin violation of Section 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce, andthe Union is a labor organization, within the meaning of theAct.2.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.3.By discharging John Nicholson, Bard Pittman, andJoe Stephan Guyton because of their union activities, Re-spondent engaged in discrimination to discourage member-ship in the Union, thereby engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.4.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act..REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action of the typewhich is conventionally ordered in such cases as providedin the recommended Order below, which I find necessary toremedy and to remove the effects of the unfair labor practic-es and to effectuate the policies of the Act. Because of thecharacter and scope of the unfair labor practices found, Ishall recommend a broad cease-and-desist order.31[Recommended Order omitted from publication.]31N L.R B v. Express Publishing Company,312 U S 426 (1941),N L R Bv Entwistle Mfg Co,120 F 2d 532 (C A 4, 1941),Consolidated Industries,Inc,108 NLRB 60 (1954),and cases cited therein.